Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-1995

Redland Soccer v Dept of Army
Precedential or Non-Precedential:

Docket 93-7829




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Redland Soccer v Dept of Army" (1995). 1995 Decisions. Paper 133.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/133


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                          No. 93-7829
                          ___________

          REDLAND SOCCER CLUB, INC., BRETNI BRINK, a Minor,
       by TAMARA BRINK, RYAN BRINK, a Minor, by TAMARA BRINK,
       JOSEPH BRTALIK, CAROLE G. BRTALIK, JOSEPH J. BRTALIK,
                BRIAN BRTALIK, WENDY BRTALIK, a Minor,
         by JOSEPH and CAROLE G. BRTALIK, THEODORE F. BURD,
 DIANE M. BURD, CHRISTOPHER T. BURD, a Minor, by THEODORE F. and
      DIANE M. BURD, GREGORY C. BURD, a Minor, by THEODORE F.
       and DIANE M. BURD, DEWITT J. CLINE, JR., JAN M. CLINE,
    ERIC J. CLINE, a Minor, by DEWITT J., JR. and JAN M. CLINE,
  JEROMY J. CLINE, a Minor, by DEWITT J., JR. and JAN M. CLINE,
           RONALD W. DANNER, DANIELLE M. DANNER, a Minor,
           by RONALD W. DANNER, CRAIG A. DANNER, a Minor,
  by RONALD W. DANNER, THEODORE J. ELLIOTT, FRANCES M. ELLIOTT,
  TODD ELLIOTT, a Minor, by THEODORE J. and FRANCES M. ELLIOTT,
 TRACEY ELLIOTT, a Minor, by THEODORE J. and FRANCES M. ELLIOTT,
     STEVEN W. HAAS, IRMA L. RODGERS-HAAS, ANTHONY M. RODGERS,
        a Minor, by STEVEN W. HAAS and IRMA L. RODGERS-HAAS,
            NICOLE C. RODGERS, a Minor, by STEVEN W. HAAS
    and IRMA L. RODGERS-HAAS, LAWRENCE E. HAGER, RUTH A. HAGER,
                SAMUEL HAGER, BENJAMIN HAGER, a Minor,
          by LAWRENCE and RUTH HAGER, SHAWN HAGER, a Minor,
           by LAWRENCE and RUTH HAGER, EDWARD HOCKENBERRY,
        MARY L. HOCKENBERRY, BRETT R. HOCKENBERRY, a Minor,
     by EDWARD and MARY L. HOCKENBERRY, ROGER L. HOCKENBERRY,
      PATRICIA D. HOCKENBERRY, KERIC L. HOCKENBERRY, a Minor,
  by ROGER L. and PATRICIA D. HOCKENBERRY, KODI B. HOCKENBERRY,
          a Minor, by ROGER L. and PATRICIA D. HOCKENBERRY,
                    KLINT D. HOCKENBERRY, a Minor,
     by ROGER L. and PATRICIA D. HOCKENBERRY, DAVID G. HOOPER,
     PRISCILLA G. HOOPER, DAVID G. HOOPER, II, JOHN H. KNAUB,
              DEBORAH J. KNAUB, DEREK J. KNAUB, a Minor,
     by JOHN H. and DEBORAH J. KNAUB, SEAN M. KNAUB, a Minor,
         by JOHN H. and DEBORAH J. KNAUB, THOMAS R. KRAUSE,
 ROBERT A. KRAUSE, a Minor, by THOMAS R. KRAUSE, RICHARD H. LEBO,
   DONNA LEBO, TRISHA LEBO, a Minor, by RICHARD and DONNA LEBO,
         KRISTINA LEBO, a Minor, by RICHARD and DONNA LEBO,
  RALPH E. McCARTY, GALE P. McCARTY, JOSHUA H. McCARTY, a Minor,
    by RALPH E. and GALE P. McCARTY, LUCAS P. McCARTY, a Minor,
  by RALPH E. and GALE P. McCARTY, JAMES P. MEYERS, KIM MEYERS,
SAMANTHA MEYERS, a Minor, by JAMES and KIM MEYERS, BRETT MEYERS,
        a Minor, by JAMES and KIM MEYERS, THOMAS M. MORROW,
           MEREDITH S. MORROW, GREGORY M. MORROW, a Minor,
by THOMAS M. and MEREDITH S. MORROW, GEOFFREY T. MORROW, a Minor,
         by THOMAS M. and MEREDITH S. MORROW, JACK E. MUTH,
              KATHLEEN L. MUTH, ROBERT C. MUTH, a Minor,
 by JACK and KATHLEEN L. MUTH, JOHN A. NACE, JR., LINDA M. NACE,
MICHAEL NACE, a Minor, by JOHN A. and LINDA M. NACE, ROBERT NACE,
      a Minor, by JOHN A. and LINDA M. NACE, KENNETH E. NACE,
               PAMELA R. NACE, JEREMY M. NACE, a Minor,
     by KENNETH E. and PAMELA R. NACE, KEVIN E. NACE, a Minor,
    by KENNETH E. and PAMELA R. NACE, MELISSA A. NACE, a Minor,
        by KENNETH E. and PAMELA R. NACE, DEAN G. NEWHOUSE,
         NORMA J. NEWHOUSE, MARTIN NEWHOUSE, ERIC NEWHOUSE,
  BENJAMIN NEWHOUSE, a Minor, by DEAN G. and NORMA J. NEWHOUSE,
         PETER P. O'NEILL, ALICE L. O'NEILL, PETER O'NEILL,
          PATRICK O'NEILL, PAUL O'NEILL, PATRICIA A. PALM,
         DYLAN T. BUCKWALTER, a Minor, by PATRICIA A. PALM,
       MICHELLE A. BUCKWALTER, a Minor, by PATRICIA A. PALM,
    ROBERT J. PONTIUS, CINDY L. PONTIUS, JAY PONTIUS, a Minor,
by ROBERT J. and CINDY L. PONTIUS, DEBRA S. POPP, ANDREW J. POPP,
        a Minor, by DEBRA S. POPP, THOMAS M. RADOS, a Minor,
      by SONJA RADOS, WILLIAM P. REHM, JR., KIMBERLY A. REHM,
DAVID A. REHM, a Minor, by WILLIAM P., JR., and KIMBERLY A. REHM,
ANDAR A. REHM, a Minor, by WILLIAM P., JR., and KIMBERLY A. REHM,
              DEON J. REHM, a Minor, by WILLIAM P., JR.,
          and KIMBERLY A. REHM, MICHELLE D. REHM, a Minor,
       by WILLIAM P., JR., and KIMBERLY A. REHM, KEN RIBBLE,
  SUSAN RIBBLE, SCOTT RIBBLE, a Minor, by KEN and SUSAN RIBBLE,
           MARK RIBBLE, a Minor, by KEN and SUSAN RIBBLE,
      NEVIN C. SHENCK, JR., LISA L. SHENCK, NATHAN S. SHENCK,
 AARON M. SHENCK, a Minor, by NEVIN C., JR., and LISA L. SHENCK,
  REBECCA SHENCK, A Minor, by NEVIN C., JR., and LISA L. SHENCK,
       BRADLEY SHIRK, RICHARD V. SPONG, SR., JULIA A. SPONG,
     RICHARD V. SPONG, JR., NATHAN M. SPONG, JOELLE L. SPONG,
   BARRY L. STONE, MATTHEW D. STONE, COREY J. STROMAN, a Minor,
       by LOWELL R. and DEBRA J. STROMAN, DONNA L. SZOSZOREK,
       SHANNON M. SZOSZOREK, A Minor, by DONNA L. SZOSZOREK,
        SHAYNA M. SZOSZOREK, a Minor, by DONNA L. SZOSZOREK,
 EUGENE K. TORBEK, ERIK P. TORBEK, a Minor, by EUGENE K. TORBEK,
 DONALD WILLIAMSON, ELIZABETH M. WILLIAMSON, MICHAEL WILLIAMSON,
  a Minor, by DONALD and ELIZABETH WILLIAMSON, WILLIAM B. WIRT,
          PAMELA A. WIRT, CHRISTINE E. WIRT, KEVIN M. WIRT,
    TIMOTHY B. WIRT, a Minor, by WILLIAM B. and PAMELA A. WIRT,
     BRYAN C. WIRT, a Minor, by WILLIAM B. and PAMELA A. WIRT,
     BURLIN COVERT, JOSEPH DORWART, III, PATRICIA A. DORWART,
     JOSEPH DORWART, IV, a Minor, by JOSEPH DORWART, III, and
            PATRICIA DORWART, ALICIA DORWART, a Minor, by
     JOSEPH DORWART, III, and PATRICIA DORWART, BRENT DORWART,
       a Minor, by JOSEPH DORWART, III, and PATRICIA DORWART,
     JACK H. HERSHBERGER, JR., JUNE HERSHBERGER, LARRY SMART,
  CAROL SMART, JEFFREY SMART, a Minor, by LARRY and CAROL SMART,
 CRYSTAL SMART, a Minor, by LARRY and CAROL SMART, GLENN DILLER,
        DALE KAHLER, ROBERT E. KANE, TERRENCE L. KEMBERLING,
      DAVID A. KUPP, E. ROBERT McCOLLUM, HERBERT D. MYERS,
                        and WILBUR YORTY,
                                   Appellants

                                v.

     DEPARTMENT OF THE ARMY OF THE UNITED STATES OF AMERICA
               and THE UNITED STATES OF AMERICA,
                                  Appellees

                           ___________

          Appeal from the United States District Court
             for the Middle District of Pennsylvania
               (D.C. Civil Action No. 90-cv-01072)

                           ___________

                      Argued:   June 22, 1994

        PRESENT:   BECKER and HUTCHINSON, Circuit Judges,
                    and JOYNER, District Judge*

                       (Filed May 15, 1995)

                           ____________


Laurence W. Dague, Esquire         (Argued)
Glenn R. Davis, Esquire
Raja G. Rajan, Esquire
Shumaker & Williams
P.O. Box 88
Harrisburg, PA 17108
               Attorneys for Appellants Redland Soccer Club,
          Inc., Bretni Brink, a Minor, by Tamara Brink,
               Ryan Brink, a Minor, by Tamara Brink,
               Joseph Brtalik, Carole G. Brtalik, Joseph J.
          Brtalik, Brian Brtalik, Wendy Brtalik, a Minor,
               by Joseph and Carole G. Brtalik, Theodore F. Burd,
               Diane M. Burd, Christopher T. Burd, a Minor, by
          Theodore F. and Diane M. Burd, Gregory C. Burd, a
               Minor, by Theodore F. and Diane M. Burd, Dewitt J.
               Cline, Jr., Jan M. Cline, Eric J. Cline, a Minor,
               by Dewitt J., Jr. and Jan M. Cline, Jeromy J.
          Cline, a Minor, by Dewitt J., Jr. and Jan M.
          Cline, Ronald W. Danner, Danielle M. Danner, a
          Minor, by Ronald W. Danner, Craig A. Danner, a
          Minor, by Ronald W. Danner, Steven W. Haas and
          Irma L. Rodgers-Haas, Anthony M. Rodgers, a Minor,
           by Steven W. Haas and Irma L. Rodgers-Haas, Nicole
           C. Rodgers, a Minor, Steven W. Haas and Irma L.

______________

*   Hon. J. Curtis Joyner, United States District Judge for the
    Eastern District of Pennsylvania, sitting by designation.
     Rodgers-Haas, Lawrence E. Hager, Ruth A. Hager,
Samuel Hager, Benjamin Hager, a Minor, by Lawrence
and Ruth Hager, Shawn Hager, a Minor, by Lawrence
and Ruth Hager, Edward Hockenberry, Mary L.
Hockenberry, Brett R. Hockenberry, a Minor, by
Edward and Mary L. Hockenberry, Roger L.
Hockenberry, Patricia D. Hockenberry, Keric L.
Hockenberry, a Minor, by Roger L. and Patricia D.
Hockenberry, Kodi B. Hockenberry, a Minor, by
Roger L. and Patricia D. Hockenberry, Klint D.
Hockenberry, a Minor, by Roger L. and Patricia D.
Hockenberry, David G. Hooper, Priscilla G. Hooper,
David G. Hooper, II, John H. Knaub, Deborah J.
Knaub, Derek J. Knaub, a Minor, by John H. and
Deborah J. Knaub, Sean M. Knaub, a Minor, by John
H. and Deborah J. Knaub, Thomas R. Krause, Robert
A. Krause, a Minor, by Thomas R. Krause, Richard
H. Lebo, Donna Lebo, Trisha Lebo, a Minor, by
Richard and Donna Lebo, Kristina Lebo, a Minor, by
Richard and Donna Lebo, Ralph E. McCarty, Gale P.
McCarty, Joshua H. McCarty, a Minor, by Ralph E.
and Gale P. McCarty, Lucas P. McCarty, a Minor, by
Ralph E. and Gale P. McCarty, James P. Meyers, Kim
Meyers, Samantha Meyers, a Minor, by James and Kim
Meyers, Brett Meyers, a Minor, by James and Kim
Meyers, Thomas M. Morrow, Meredith S. Morrow,
Gregory M. Morrow, a Minor, by Thomas M. and
Meredith S. Morrow, Geoffrey T. Morrow, a Minor,
by Thomas M. and Meredith S. Morrow, Jack E. Muth,
Kathleen L. Muth, Robert C. Muth, a Minor, by Jack
and Kathleen L. Muth, John A. Nace, Jr., Linda M.
Nace, Michael Nace, a Minor, by John A. and Linda
M. Nace, Robert Nace, a Minor, by John A. and
Linda M. Nace, Kenneth E. Nace, Pamela R. Nace,
Jeremy M. Nace, a Minor, by Kenneth E. and Pamela
R. Nace, Kevin E. Nace, a Minor, by Kenneth E. and
Pamela R. Nace, Melissa A. Nace, a Minor, by
Kenneth E. and Pamela R. Nace, Dean G. Newhouse,
Norma J. Newhouse, Martin Newhouse, Eric Newhouse,
Benjamin Newhouse, a Minor, by Dean G. and Norma
J. Newhouse, Peter P. O'Neill, Alice L. O'Neill,
Peter O'Neill, Patrick O'Neill, Paul O'Neill,
Patricia A. Palm, Dylan T. Buckwalter, a Minor, by
Patricia A. Palm, Michelle A. Buckwalter, a Minor,
by Patricia A. Palm, Robert J. Pontius, Cindy L.
Pontius, Jay Pontius, a Minor, by Robert J. and
Cindy L. Pontius, Debra S. Popp, Andrew J. Popp, a
Minor, by Debra S. Popp, Thomas M. Rados, a Minor,
by Sonja Rados, William P. Rehm, Jr., Kimberly A.
Rehm, David A. Rehm, a Minor, by William P., Jr.,
          and Kimberly A. Rehm, Andar A. Rehm, a Minor, by
          William P., Jr., and Kimberly A. Rehm, Deon J.
          Rehm, a Minor, by William P., Jr., and Kimberly A.
          Rehm, Michelle D. Rehm, a Minor, by William P.,
          Jr., and Kimberly A. Rehm, Ken Ribble, Susan
          Ribble, Scott Ribble, a Minor, by Ken and Susan
          Ribble, Mark Ribble, a Minor, by Ken and Susan
          Ribble, Nevin C. Shenck, Jr., Lisa L. Shenck,
          Nathan S. Shenck, Aaron M. Shenck, a Minor, by
          Nevin C., Jr., and Lisa L. Shenck, Rebecca Shenck,
          a Minor, by Nevin C., Jr., and Lisa L. Shenck,
          Bradley Shirk, Richard V. Spong, Sr., Julia A.
          Spong Richard V. Spong, Jr., Nathan M. Spong,
          Joelle L. Spong, Barry L. Stone, Matthew D. Stone,
          Corey J. Stroman, a Minor, by Lowell R. and Debra
          J. Stroman, Donna L. Szoszorek, Shannon M.
          Szoszorek, a Minor, by Donna L. Szoszorek, Shayna
          M. Szoszorek, a Minor, by Donna L. Szoszorek,
          Eugene K. Torbek, Erik P. Torbek, a Minor, by
          Eugene K. Torbek, Donald Williamson, Elizabeth M.
          Williamson, Michael Williamson, a Minor, by Donald
          and Elizabeth Williamson, William B. Wirt, Pamela
          A. Wirt, Christine E. Wirt, Kevin M. Wirt, Timothy
          B. Wirt, a Minor, by William B. and Pamela A.
          Wirt, Bryan C. Wirt, a Minor, by William B. and
          Pamela A. Wirt, Burlin Covert, Joseph Dorwart,
          III, Patricia A. Dorwart, Joseph Dorwart, IV, a
          Minor, by Joseph Dorwart, III, and Patricia
          Dorwart, alicia Dorwart, a Minor, by Joseph
          Dorwart, III, and Patricia Dorwart, Brent Dorwart,
          a Minor, by Joseph Dorwart, III, and Patricia
          Dorwart, Jack H. Hershberger, Jr., June
          Hershberger, Larry Smart, Carol Smart, Jeffrey
          Smart, a Minor, by Larry and Carol Smart, Crystal
          Smart, a Minor, by Larry and Carol Smart, Glenn
          Diller, Dale Kahler, Robert E. Kane, Terrence L.
          Kemberling, David A. Kupp, E. Robert McCollum,
          Herbert D. Myers, and Wilbur Yorty


Louis B. Tarasi, Jr. Esquire
Jean A. Manifesto, Esquire              (Argued)
Tarasi & Johnson
510 Third Avenue
Pittsburgh, PA 15219
               Attorneys for Appellants Theodore J. Elliott,
          Frances M. Elliott, Todd Elliott, a Minor, by
               Theodore J. and Frances M. Elliott, Tracey
          Elliott, a Minor, by Theodore J. and Frances M.
          Elliott
Lois J. Schiffer, Esquire
  Acting Assistant Attorney General
  Environmental & Natural Resources Division
Frank W. Hunger, Esquire
  Assistant Attorney General
  Civil Division
David M. Barasch, Esquire
  United States Attorney
Kim Daniels, Esquire
  Assistant United States Attorney
J. Patrick Glynn, Esquire
  Director
David S. Fishback, Esquire
  Assistant Director
John T. Stahr, Esquire                  (Argued)
P.O. Box 23985
L'Enfant Plaza Station
Washington, DC 20026-3986
               Attorneys for Appellee United States of America

Wendy L. Weiss, Esquire                     (Argued)
Adam, Bain, Esquire
Wagner Jackson, Esquire
Torts Branch, Civil Division
U.S. Department of Justice
Box 340, Ben Franklin Station
Washington, DC 20044

Brett P. Scott, Esq.
United States Department of Justice
1331 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
               Attorneys for Appellee United States Department of
               the Army

                             ____________

                      OPINION OF THE COURT
                          ____________


HUTCHINSON, Circuit Judge.



          Appellants are three groups of plaintiffs whose

separate actions were consolidated by the district court because

they all claimed they were harmed by exposure to toxic wastes
appellee, the United States Army ("Army"), had deposited in lands

once a part of the New Cumberland Army Depot ("Depot").      In all

three cases, plaintiffs sought class certification, but the

district court denied class certification.1   One group of

plaintiffs consists of workers for the township ("Township

Workers") who converted the area the Army used as a landfill into

a soccer field after the Army had transferred it to the township

that adjoins the Depot.   The second group consists primarily of

residents living near the landfill (the "Neighbor Plaintiffs").

The third group are persons, primarily children, who played

soccer (the "Soccer Plaintiffs") on the field created on the site

of the Army's landfill.   This third group includes two children

of the Elliott family, Todd and Tracey (the "Elliotts").      Tracey

suffers from leukemia and Todd from enlarged lymph nodes.

            Except for the Elliotts, the primary relief all parties

seek is medical monitoring.   They appeal the district court's

final order for the Army on all their claims, which was entered

following orders granting the Army's motions for summary

judgment.   Their appeals raise several important issues.

Ultimately, we will affirm the orders of the district court with

respect to all appellants except the Elliotts, the only

plaintiffs who have been able to produce evidence of actual harm

by medical evidence showing the Elliott children are suffering

from conditions that require medical attention beyond the medical

1
 . Basically, the named plaintiffs sought to include all persons
exposed to any toxic substances the Army had deposited in the
affected lands.
services everyone in the general population should have.    Our

reasons, which differ somewhat from those of the district court,

follow.2



                        I.   Factual History

                A.   The History of Marsh Run Park

           1.   NCAD's Use of the Land as a Landfill

           The New Cumberland Army Depot is located just east of

the Harrisburg Airport on about 974 acres of land, between the

Pennsylvania Turnpike to the south and some railroad tracks and

the Susquehanna River to the north.    From 1917 until the mid-

2
 . We may summarily dispose of two of the arguments appellants
raise on appeal. We hold that their argument that the district
court abused its discretion when it denied class certification
lacks merit and so will affirm the order denying class
certification. We also reject appellants' argument that the
district court erred in denying "Plaintiffs' Motion for Emergency
Relief," relating to a discovery motion filed in a separate case,
O'Neal v. United States, No. 1:CV-90-1073 (order filed Nov. 16,
1993). The district court had consolidated O'Neal with the
instant case for discovery purposes. It held that counsel for
the Depot correctly sought to preclude plaintiffs' counsel from
contacting current or former Depot employees about the case
without first complying with 32 C.F.R. § 516.35(d). This
regulation requires an individual seeking information from
present or former employees of the Army to make the request in
writing to appropriate Department of Defense personnel. It is
known as the Touhy provision after United States ex rel. Touhy v.
Ragen, 340 U.S. 462 (1951). The United States argues this order
is not appealable because it was entered in a separate case not
before the Court in these appeals. Because O'Neal was
consolidated with Redland for discovery purposes, the United
States also argues that the motion was untimely because discovery
had ended and summary judgment had been entered in Redland on all
issues but one when the court denied "Plaintiffs' Motion for
Emergency Relief." Assuming that the order denying discovery in
O'Neal is properly before us, we nevertheless hold that this
argument also lacks merit.
1950's, the Depot used a fourteen-acre tract of land in its

extreme southeastern part as a landfill to dispose of various

wastes.   The former landfill is bordered by a railroad embankment

and the Susquehanna River to the north and by Marsh Run Creek

("Creek") and an access road on the south.    A drainage pipe

carrying storm water from the Depot once emptied out onto the

western part of the tract.    When the landfill was closed in the

mid-1950's, Depot employees covered the debris with eighteen

inches of dirt taken from the bank of the Creek and then spread

coal ashes over the landfill's surface, adding another six to

seven inches of cover.    The Depot's perimeter fence was moved

westward so that the land, then known as Marsh Run Field, was no

longer within the fence.    The Depot remains adjacent to the west

end of Marsh Run Field.


          2.    Transfer of the Land to Fairview Township and
                Conversion Into a Soccer Field


          In 1970, an executive order directed the Army to

identify and dispose of its excess acreage.    The Depot identified

its former landfill as excess and engaged in negotiations with

adjoining Fairview Township ("Township") officials to transfer

the former landfill to the Township for use as a public

recreational area, which would include soccer fields.     The land

was formally transferred to the Township in 1976.    According to

both Army officials and Township employee, E. Robert McCollum

("McCollum"), it was common knowledge that the area was once used

as a landfill by the Depot.    Indeed, the tract was commonly
referred to as "Pineapple Junction" because of old canned goods

that were known to have been disposed of there.   No one from the

Depot or the Army informed the Township that the landfill

contained potentially hazardous or toxic substances.   Whether the

Army knew the landfill was contaminated before the transfer is a

point of contention.3

           In 1981, the Township began excavating and leveling the

site, now known as Marsh Run Park ("Park"), for use as a soccer

field.   The soccer field was completed in 1982 and was used by

the Redland Soccer Club from 1982 until the Park was closed on

August 28, 1987.



         3.   The Park Closure and Tests for Contamination

           In the 1960's and 1970's environmental concerns

intensified in this nation.   New laws and regulations reflected


3
 . This issue is the focus of plaintiffs' argument that the
district court erred in holding that the government's deliberate
process privilege justified the Army's refusal to disclose or
discuss certain internal records. We discuss that issue infra in
Part VIII of this opinion, where we conclude that the district
court did not adequately explain the reasons for its ruling. We
note there, however, that this discovery related not to the
nature or toxicity of the substances the Army deposited in the
landfill, the subject of other discovery and extensive testing,
but rather to the Army's knowledge of their presence. That
knowledge, or lack of it, seems to us to have little relevance to
the plaintiffs' medical monitoring claim. See also infra
footnote 20. We are thus satisfied that any error in this
respect, if indeed the order refusing discovery, as opposed to
the failure fully to explicate its rationale, is erroneous, does
not materially affect the parties' medical monitoring claims,
which are the subject of the claims of all plaintiffs except the
Elliotts, who also claim standard tort damages, including damages
for pain and suffering.
this growing concern, and the Army began investigating how wastes

were disposed of at its facilities.    The Depot was included.   In

1972, the United States Army Environmental Hygiene Agency did a

study on the Depot's wastewater discharges' effect on local

streams and waters, including the Susquehanna River and the

Creek, a stream which flows through the whole southern end of the

Depot.   This study concluded that the Depot's discharges had no

apparent deleterious impact on the Susquehanna River, but that

they did have "a significant, adverse impact" on the plant and

animal life in the part of the Creek lying within the Depot's

boundaries.    In June of 1978, the Army recommended that the

waters of the Creek within the Depot be closed to recreational

use because low levels of polychlorinated biphenyls ("PCBs") had

been detected in them.

           Most of the environmental studies done at the Depot

thereafter focused on lands within the Depot and excluded the

closed landfill, which was no longer Depot property.    In

September of 1977, Depot officials discovered a document

indicating a one-pound container of potassium cyanide, a toxic

substance, had been buried in the landfill.    Depot officials

contacted the Township and asked for permission to dig it up and

remove it.    Depot officials were unable to locate any other

documents detailing the contents of the landfill, and to date all

its contents have not been identified.4

4
 . A United States Army Environmental Hygiene Agency Interim
Final Report (Draft) dated December 14-17, 1987, called
Groundwater Contamination Survey at New Cumberland Army Depot,
listed "damaged canned goods" as the major item for disposal
     a.    Woodward-Clyde Soil Testing Report Dated July, 1987

            In 1986, the United States Army Corps of Engineers

("Corps") hired Woodward-Clyde Consultants ("Woodward-Clyde") to

perform soil testing at the former landfill to see whether any

contamination existed there.    This was done pursuant to the

Defense Environmental Restoration Account ("DERA"), a program

established under 10 U.S.C.A. § 2701 et seq. (West 1983), to

investigate and remedy environmental contamination at former

Department of Defense sites.    The testing was done in March of

1987 when the field was still being used by the Redland Soccer

Club.

            The parameters of the study were determined by the

Corps.    Woodward-Clyde installed three monitoring wells

surrounding, but not on, the landfill.    It dug five test pits:

one in the cut area on the northern edge of the Park to obtain

background soils, one in the area of the cyanide canister burial

and the remaining three on the field itself.    The test pits in

the field were four to five feet in depth.    Two samples were

removed from each pit, one near the surface and one at mid-depth.

Surface soil samples were also taken, but not from the soccer
(..continued)
along with "damaged, out-of-specification or empty containers
from such materials as napalm thickener (aluminum naphthalate
soaps), decontaminating agent noncorrosive, decontaminating
solution DS-2) (sic), bleaches, and clothing impregnating
compounds (acetylene tetrachloride or chlorinated aniline in a
chlorinated paraffin binder)." Appellants' Appendix ("App.") at
1013a. A United States Environmental Protection Agency Report
dated July 9, 1988 speculates that acids, solvents, fuels and
plating solutions may also have been disposed of in the landfill.
field area.     Groundwater was sampled in the monitoring wells,

surface water was sampled at two locations along the site's

boundaries and samples were obtained from in or near the Creek.

             The testing demonstrated a "significant presence of

contaminants in some areas" of the Park and contamination in most

of the soil and sediment samples.     Test pit soil samples

contained organic contaminants and all surface soils contained

elevated levels of petroleum hydrocarbons.     Groundwater samples

contained elevated concentrations of metals.     Woodward-Clyde

recommended further testing, including testing of the surface

soils from the playing fields and surrounding areas "where fill

is visible at the surface."     Appellants' Appendix ("App.") at

950a.   Following receipt of the Woodward-Clyde report, the Army

and the Township, by mutual agreement, closed the Park to further

public use and the Army repossessed the land in order to conduct

additional testing.



        b.   Corps' Public Health Evaluation Dated June 1988

             On May 25, 1988, nine months after the Park was closed

to public use, the Corps sampled surface soils from seven areas

on the soccer fields and one off site in an effort to determine

whether the surface soils of the former landfill presented

possible human health hazards.     The samples were analyzed for the

presence of volatile organic compounds ("VOCs"), semi-volatile

organics, PCBs, metals and cyanide.     In four of the eight

locations low levels of polycyclic aromatic hydrocarbons ("PAHs")

were detected.     Lead was the only metal detected at levels
significantly above those found in the off-site sample.     The

report considered exposure pathways of dust inhalation, skin

contact and inadvertent ingestion of soil by hand-to-mouth

contact.   The Corps concluded that the sampling results showed

"no apparent increase in health risk to the children playing at

Marsh Run Park" because the concentrations of contaminants were

within the acceptable limits proposed by the United States

Environmental Protection Agency ("EPA").



c.   EPA Soil and Groundwater Sampling Report Dated July 29, 1988

           On June 11, 1988, the Army determined that the former

landfill was an appropriate site for a remedial investigation

study, which was also to be performed by the Corps as part of the

Defense Environmental Restoration Program.   Meanwhile, EPA

officials also decided to conduct soil and groundwater sampling

at the Park and make a detailed magnetic survey.   Surface samples

were taken by EPA on June 22 and 23, 1988 at ten on-site

locations, stratified soil samples at three locations and

groundwater samples at three on-site monitoring wells.     EPA

concluded that the Park's surface soils were contaminated with

lead and PAHs, its subsurface soils with lead and VOCs and its

groundwater with VOCs.   The magnetic survey showed three possible

drum burial sites in the former landfill.
 d.    EA Engineering Remedial Investigation Report Dated January
      1990


           In conducting its remedial investigation, the Corps

contracted with EA Engineering, Science and Technology, Inc. ("EA

Engineering").     EA Engineering agreed to identify potential

sources of contamination, define the nature and extent of site

contamination and any immediate offsite impact to ground water,

surface water and air, and to assess downstream ground water and

surface water for human health and environmental risks.      EA

Engineering sampled waters from four nearby residential wells on

August 31, 1989.    It sampled ground water and soils from

monitoring wells in two separate phases in February and August of

1989.   The record does not contain the entire EA Engineering

Remedial Investigation Report, and it does not indicate when EA

Engineering took the Creek surface water and sediment samples it

analyzes in the Report.     EA Engineering did not sample the Park's

surface soils but instead used the results of the Corps' and

EPA's surface soils testing in May of 1988.     EA Engineering did

not sample the waste fill itself but analyzed the surface soil

and groundwater samples results to determine what contaminants

might be flowing out from the waste fill.

           EA Engineering concluded that the site was contaminated

with PAHs but that the PAHs were not unique to the site.      It

concluded the site was also contaminated with trace metals

including barium, lead, copper and silver.     It also determined

the fill was a potential source of VOCs.     It found VOCs in the

bedrock aquifer beneath the site and determined the source of
this contamination was probably the fill.   It found low-level

VOCs discharging to the Creek upstream from and adjacent to the

Park, but could not confirm whether this contamination was

resulting from ground water flowing from the fill or from some

other source.   EA Engineering also concluded the trace metals

were emanating partially from the fill and some other source.      It

found no contamination in any of the residential wells, all of

which are hydraulically upgradient from the Park.

           EA Engineering concluded that any contaminated ground

water from the site would migrate north towards the Susquehanna

River or flow into the adjacent Creek and that no residences are

in the predicted migration path.   It also concluded that the

Creek's surface waters upstream from the Park contained low-level

volatile contaminants trichloroethane and 1,1,2,2-

tetrachloroethane, and that the upstream sediments contained

low-level PAHs.   The Creek's waters adjacent to and downstream

from the Park contained low-level volatiles of trichloroethane

and 1,2-dichlorothene.   EA Engineering concluded that the source

of these compounds was somewhere upstream, unrelated to the Park

and that dust from the surface soils was not a significant

exposure pathway because the field, when tested, was covered by

dense grass.

           As for human health risk, EA Engineering concluded that

"the past use of Marsh Run Field as a soccer field . . . resulted

in very little risk to the children using the field."   App. at

1251a.   It concluded that there would be potential health risk

from any ingestion of on-site ground water, but that such
ingestion would be highly improbable because it was unlikely any

residential use would be made of the site in the future.

Finally, EA Engineering concluded there was no risk to any of the

nearby residents because their wells were not contaminated and

would not become contaminated in the future.    As for residents

who may have eaten fish from the Creek, it concluded there was no

carcinogenic risk.



                 B.   The Township Worker Plaintiffs

          The Township worker plaintiffs consist of seven

individuals who either performed the excavation and levelling

work while the former landfill was being converted into a soccer

field or who mowed the grass and performed maintenance work at

the Park after the field was constructed.    Their deposition

testimony and affidavits can be summarized as follows.

          Sometime in 1980 or 1981, Fairview Township Engineer,

Robert G. Hartman ("Hartman"), was assigned the task of

landscaping the former landfill for recreational use as a soccer

field.   He conducted a topographical and perimeter survey with a

field crew.   The Township Workers then excavated and levelled the

land over a four month period during the summer of 1981.

          When the Township Workers first arrived at the site, it

was covered by brush and trees and was swampy in some areas.    The

Township Workers cleared the brush and trees and also removed

what little topsoil was present at the site, which they put aside

for later use.   As they began to grade the site and move earth

from a higher section of land to the north, near the railroad
tracks, to a lower section to the south in order to level the

ground, they began to unearth "junk," including several barrels

of white powder, drums, canisters, broken glass, old coffee mugs,

utensils, cans, wood, a railroad rail and gas masks.   One of the

Township Workers recalled someone digging test holes into the

junk area and taking samples from them.    No one recalled any Army

personnel being on site at any time during the work.     As

excavation continued, the junk was covered up and used as part of

the fill for the lower area.   The Township Workers estimated that

a cap of an average of three feet of dirt from the higher area

near the railroad embankment was placed over the junk.    After the

fill was levelled, the Township Workers placed on-site topsoil

and topsoil from off-site over the fill to a depth of two to six

inches.   The field was then seeded.   The Township Workers

testified they inhaled dust, waded through dirt and debris, sat

in the dirt and ate their lunch there over the four-month period.

One Township Worker recalled that his eyes burned or stung while

he was running the grader and tearing up new soil and that the

burning did not stop until the newly torn up soil was reburied.

           During the excavation and leveling work, some of these

same Township Workers constructed a drainage swale to redirect

water flowing out of a pipe carrying storm drainage waters out of

the Depot.   During excavation for the swale, the Township Workers

exposed groundwater.   Some of the Township Workers performed

repairs on a bridge over the Creek and removed debris from the

Creek.
            A Township Worker named David A. Kupp ("Kupp") was

responsible for mowing the field after it was constructed.    He

mowed once a week for approximately five hours.     Kupp recalled

the field as dry and only sparsely covered with grass and

remembered the mower kicking up dirt and dust from the surface of

the field about 20% of the time.    He also spent several hours

painting the bridge over the Creek while he stood on the banks

and rocks and in the waters of the Creek.

            None of the Township Workers are currently suffering

from any physical ailment that they claim is the result of their

exposure.    There is no evidence in the record that any of them

have been examined for health problems related to their exposure

at the Park or that any doctor has personally informed them that

they have an increased health risk because of exposure to toxic

substances while working at the Park.



                     C.   The Neighbor Plaintiffs

            The Neighbor Plaintiffs are twelve residents living in

the immediate vicinity of the Park and the Creek, plus some

relatives who regularly visited them.    Some testified in

depositions or affidavits that they waded in the Creek, fished in

it and ate fish they caught there.    Several testified they hunted

in the former landfill area and ate pheasant, rabbit, squirrel or

turtle they caught or shot there.    Most of the Neighbors used the

Park for walking or other forms of exercise.

            On May 8, 1988, the Department of Environmental

Resources ("DER") tested residential wells for trace metals and
VOCs and found none of the wells were contaminated.    One

Neighbor, however, testified that her well water was tested in

1990 by her employer and found to contain high concentrations of

several chemicals, including lead.    Another Neighbor testified

that he was told his well water did not pose a health risk but

contained traces of contaminants.    He and his family stopped

drinking from it.   None of the Neighbors are currently suffering

from any illness as a result of their exposure, nor have any been

personally advised by a doctor that they have an increased health

risk as a result of such exposure.



                      D.   The Soccer Plaintiffs

           The remaining 128 plaintiffs are members of the Redland

Soccer Association ("Redland"), adults and children who used the

Park on a regular basis from 1982 to 1987 for soccer activities,

and members of their immediate families who were with them during

activities at the Park.    Some of the Soccer Plaintiffs testified

they helped build the soccer field in 1982, picking rocks and

moving dirt around the field and then raking and seeding it,

setting goalposts and lining the field in order to get it ready

for play in 1983.   This took five or six weekends with about six

hours work per day.

           One of the Soccer Plaintiffs coached a team for

Redland.   He testified that his team, boys sixteen years old and

under, practiced two to three hours, three times each week at the

Park and played one game each weekend, half at the Park.     He also

coached a team for boys fourteen years of age and under.     That
team also practiced three times each week and played a game once

every weekend during the season.     Half of this team's games and

practices were played at the Park.

           Soccer's spring season started in April of each year

and ended in early June.     Its fall season began in mid-August and

ended in mid-November.      Practices were canceled if it rained, but

games were played no matter what the weather conditions were.        If

water was on the field, someone would shovel the water away or

throw sawdust on it.      The soccer coach recalled several players

falling into the drainage ditch that ran the length of the field,

which was sometimes dry and sometimes wet.     Each practice started

with calisthenics.

           The record contains excerpts from the depositions of

two of the soccer players.     One of them, a goalie, testified he

often fell in the dirt around the goal area, sometimes face down

in puddles one to two inches deep.     He also testified he

sometimes got dirt in his mouth that he had to spit out.      Both

players testified at times they went into the Creek to retrieve

balls.   None of the players except Todd Elliott and his sister,

Tracy Elliott are alleging that they are currently suffering from

any ailment as a result of their exposure or that they have been

personally advised by a doctor that they have an increased health

risk due to their exposure.



                     E.    The Elliott Plaintiffs

           The Elliott plaintiffs include soccer player Todd

Elliott and his younger sister, Tracey Elliott, as well as their
parents.   Todd played soccer at the Park and Tracey, while

attending practices and games at the Park, skipped stones in a

stagnant creek near the field, sat on the grass and ate food,

crawled and ran on the field and walked through a mud-filled

gully near the parking area.   The Elliotts allege that as a

result of Todd's and Tracey's exposure to contaminants at the

Park, Tracey is suffering from acute lymphocytic leukemia and

Todd suffers from enlarged lymph nodes and an increased risk of

cancer.5




5
 . The Elliotts are also plaintiffs in an action against the
Three Mile Island nuclear plant and allege their illnesses were
caused by its release of radiation in March of 1978. See Brinser
v. Metropolitan Edison Co., No. 481-S-88 (Pa. Commw. Ct. filed
Feb. 1988).
                 F.   The Parties' Expert Reports6

                 1.   Plaintiffs' Risk Assessment

           The plaintiffs rely primarily on a report by Richard S.

Greeley, Ph.D. ("Dr. Greeley") of R.E. Wright Associates, Inc.

entitled "Public Health Risk Assessment of a Soccer Field Near

the New Cumberland Army Depot, Fairview Township," dated

January 24, 1992 ("Plaintiffs' Risk Assessment").    The

Plaintiffs' Risk Assessment is limited to a study of the health

risks for children and adults making use of the former landfill

as a soccer field.    It does not address any health risks to the

Township Workers from their excavation work or to the Neighbors

from their recreational use of the Creek and their ingestion of

fish and animals from the Creek and Park or water from

residential wells.

           The Plaintiffs' Risk Assessment contains the following

summary:
           Surface soil samples and soil samples from
           excavation of test pits on the soccer field
           have shown that volatile and semi-volatile
           organic compounds and inorganic chemical
           compounds are present in the soil. Some of
           these compounds are carcinogenic and others
           can cause adverse non-carcinogenic health
           effects. The assessment considered health
           risks arising from four primary pathways of
           exposure of the soccer players, referees and

6
 . Because the parties on appeal do not dispute the
admissability of any of the expert reports, we do not address the
experts' qualifications or the reliability of their techniques or
data, as otherwise required under our decisions In re Paoli
Railroad Yard PCB Litigation, 35 F.3d 717, 742-49 (3d Cir. 1994)
("Paoli II"), cert. denied, General Electric Co. v. Ingram, 1995
WL 75508 (Feb. 27, 1995), and In re Paoli Railroad Yard PCB
Litigation, 916 F.2d 829, 855-859 (3d Cir. 1990) ("Paoli I").
          coaches to contaminant chemicals in the soil:
          (1) ingestion of contaminated soil; (2)
          ingestion of contaminated water on or near
          the field; (3) inhalation of contaminated
          dust; and (4) dermal contact with the
          contaminated soil or water.

          The risk assessment was conducted based on
          U.S. Environmental Protection Agency risk
          assessment guidance documents.

          The results of the calculations indicate that
          participation in games or practices at the
          soccer field for periods of time greater than
          33 hours results in significant health risks
          for both children and adults.

          The primary chemicals contributing to these
          risks are the inorganic chemicals arsenic and
          lead, and the base neutral polycyclic
          aromatic hydrocarbon benzo(a)pyrene. Other
          inorganic chemicals, polycyclic aromatic
          hydrocarbons, and semi-volatile organic
          compounds contribute lesser percentages to
          the risks.



App. at 2909a.   The Report also states that increased risk may

arise from absorption of chemicals through a cut, abrasion or

perspiration, increased amounts of volatiles and dusts in the air

during play and ingestion of contaminated soil or water during

rough play when a player's face comes in contact with the ground.

          In arriving at his conclusion that adults and children

using the field for soccer play or practice for more than

thirty-three hours were exposed to a significant health risk, Dr.

Greeley relied on EPA's risk assessment procedure which consists

of four steps:   (1) data collection, evaluation and

identification of chemicals of concern; (2) exposure assessment;

(3) toxicity assessment and (4) risk characterization.    Risk
characterization involves, among other things, the calculation of

carcinogenic risks, which are stated in terms of "risk per

million," and is arrived at by multiplying the calculated

"increased risk of cancer" by 1,000,000.7    For each pathway of

exposure, Dr. Greeley added together the cancer risks for each of

the carcinogenic chemicals found at the site to derive an

increased risk of cancer for each pathway.    He then totalled the

risks for each pathway to arrive at a total "increased risk of

cancer," which he defined as an increased risk of cancer due to

exposure at the site against everyone's everyday risk of getting

cancer.

          Using the EPA guideline that treats an increased cancer

risk which is greater than one in a million as "significant" and

a similar guideline for non-carcinogenic health risks, Dr.

Greeley concluded that children or adults playing or practicing

soccer at the Park for thirty-three hours or more had an

increased risk of cancer of one in a million and an increased

7
 . No one points to any demographic, epidemiologic or any other
type of scientific data, nor to any risk-utility analysis that
supports EPA's million-fold regulatory factor as demonstrating
the presence of a hazard, nor does this threshold appear in the
regulatory or statutory history. Nevertheless, the million-fold
factor seems ubiquitous in regulatory risk-utility determinations
despite its indeterminate pedigree. We will assume that it has
some rational basis and thus represents a regulatory
determination to which we must defer in deciding plaintiffs'
statutory claims. Chevron U.S.A., Inc. v. Natural Resources
Defense Council, 467 U.S. 897 (1984); Federal Labor Relations
Authority v. Dep't of Navy, 966 F.2d 747 (1992). For purposes of
simplicity, we will also use it to assess the tort claims. We
note, however, that a common law court may still be free to apply
standard tort risk-utility analysis to the problem of defining
the threshold at which a toxic substance becomes a hazard.
risk of non-carcinogenic health problems of three in a million

(children) and one in a million (adults).    Children who played or

practiced soccer at the Park for the maximum calculated exposure

time of 1,350 hours had an increased risk of cancer of sixty-five

in a million and of non-carcinogenic health risks of thirty-eight

in a million.    Adults with the maximum calculated exposure time

had an increased risk of cancer of forty-six in a million and a

non-carcinogenic increased health risk of eleven in a million.

            In preparing his report, Dr. Greeley relied on the soil

and groundwater sampling performed by Woodward-Clyde in March of

1988.   Dr. Greeley also considered the soil and groundwater

sampling results from the Corps' study performed in May of 1988

and the EPA study performed in June of 1988, but he decided to

rely solely on the Woodward-Clyde results because of "the non-

homogeneity of the landfill/soccer field soil, as well as the

difficulty in attempting to correlate samples taken at different

depths at different times by different sampling personnel."    App.

at 2921a.    He reasoned that the Woodward-Clyde study was the most

representative of the three, and its sampling was performed while

the soccer field was still in use.    He acknowledged, however,

that Woodward-Clyde only dug three test pits within the immediate

area of the former landfill, now the soccer field, and that the

samples were not from the surface but were "'near-surface'"

samples and composite samples over the four-foot depth of the

test pits.    Therefore, he concluded "[t]he actual concentrations

of the chemicals of concern in the soil to which the soccer

players and adults were exposed may vary more or less from the
values selected for this risk assessment."   App. at 2960a.   He

also considered and rejected additional exposure routes via

ingestion or contact with the sediments in the marsh area

adjacent to the soccer field and the surface water of the Creek

because the concentrations of chemicals there were either below

the detection limits of the testing method used or no larger than

the concentrations in the test pit soils.



           2.    Plaintiffs' Medical Monitoring Report

          The plaintiffs also rely on a report by Susan M. Daum,

M.D. ("Dr. Daum") entitled "Medical Surveillance for Individuals

Exposed to Hazardous Waste on Land Known as 'Marsh Run Park' in

Fairview, Pennsylvania near the 'New Cumberland Army Depot'"

("Medical Monitoring Report") dated May 2, 1993.    App. at 3006a.

There, Dr. Daum states she relies on Dr. Greeley's Risk

Assessment and agrees with Dr. Greeley that risk levels above one

times the background rate of one case per million is medically

significant.    She refers to "the exposures which occurred from

the . . . Depot and waste disposal site, whether through well

water, or recreational activities on/in contaminated soil," as

having a risk estimate above one in a million but does not state

where she obtained the risk estimate for well water exposure, in

light of the fact that Dr. Greeley did not address well-water

exposure in his Risk Assessment.   App. at 3010a.   Ultimately, Dr.

Daum concludes that
          the examinations [she recommends] . . . are
          not out of the ordinary, but consist of the
          usual adult medical examinations recommended
          for all adults with the adult risk of cancer
          in our society from those carcinogen
          exposures which are already prevalent. It is
          because of the increased risk of the
          exposures at the Marsh Run area, however,
          that such examinations become more urgent,
          and access to such examinations should not be
          left to vicissitudes of employment, health
          insurance contract, or other individual
          economic difficulties so prevalent in current
          health care delivery.



App. at 3008a.   Therefore, Dr. Daum did not recommend any

specialized tests for any of the plaintiffs but did recommend

routine physical examinations and preventative programs.



        3.    Plaintiffs' Contributing Contaminants Report

          Finally, the plaintiffs rely on a report by Richard C.

Cronce, Ph.D. ("Dr. Cronce") of R.E. Wright Associates, Inc.

entitled "Evaluation Contributions of Contaminants to the

Fairview Township Soccer Field" ("Contributing Contaminants

Report") dated May 19, 1993.    App. at 3044.   The purpose of the

report is "to determine the possible pathways of migration of

regulated compounds to the surface of the soccer field, thus

exposing persons on the field to potential adverse health effects

from these chemicals."   Id. at 3044a.   In preparing his report,

Dr. Cronce reviewed the various Army reports on the site and also

performed a "site walkover" to observe present on-site

conditions.   Id. at 3044.   The report concludes that periodic

additions of contaminants to the surface of the soccer field are

likely as a result of flooding, overland flow of discharge waters

from a drainage pipe adjacent to the field, erosion of top soil
which is revealing an underlying layer of coal ash and movement

of the contaminants inside the landfill up to the surface soil

either by VOCs moving up through pore space in the soil or semi-

volatile organic compounds moving upwards as a result of

pedoturbation, or physical soil mixing, which occurs as animals

or insects dig or burrow in the ground.      Finally, Dr. Cronce

concluded that because some of the topsoil used on the field

originated from a point along the Creek, it was probably

contaminated.

          Dr. Cronce did not perform any soil testing to confirm

his hypotheses.      He believed, however, that "[t]he presence of

these contaminants on the existing surface has been documented

and, therefore, the contribution of these contaminants from these

various processes is highly likely."      Id. at 3049a.



                4.    Elliott Plaintiffs' Expert Report

          Finally, the record contains the affidavit of Peter W.

Wright, M.D. ("Dr. Wright"), dated April 23, 1992 regarding

plaintiff Tracy Elliott's acute lymphocytic leukemia and

plaintiff Todd Elliott's enlarged lymph nodes.      While preparing

his report, Dr. Wright reviewed Tracy and Todd Elliotts' medical

records as well as extensive scientific and medical literature

regarding the causes of cancer and acute leukemias in particular.

He concluded, "based on a reasonable degree of medical certainty,

[that] the chemicals . . . found at Marsh Run Park are known to

cause cancer, and some have been specifically implicated with

acute leukemias, such as that which has affected Tracy Elliott.
App. at 2233a-34a. Dr. Wright further opined that "the acute

lymphocytic leukemia of Tracey Elliott is related to her exposure

to the [certain] chemicals[]" [and that] "Todd Elliott, . . . due

to his exposure to the [these] chemicals, is himself at increased

risk of cancer."   Id.



                   5.    Defendants' Expert Reports

          The defendants present a number of expert reports

refuting plaintiffs' experts' conclusions and assumptions.

Jessica Herzstein, M.D., M.P.H. ("Dr. Herzstein"), a physician

specializing in occupational and environmental health, reviewed

the Plaintiffs' Risk Assessment and the three soil sample

analyses performed in 1987 and 1988.     She concluded that no

medical monitoring was necessary because the plaintiffs' excess

risk for cancer was extremely low and the risks of such tests

outweighed the benefits.     Dr. Herzstein also produced an

affidavit addressing Dr. Daum's Medical Monitoring Report and

refuting its conclusion that medical monitoring was necessary for

the same reasons given in her initial report.         Defendants also

produced an expert report by Martyn T. Smith, Ph.D. ("Dr.

Smith"), a toxicology specialist, who also critiqued Plaintiffs'

Risk Assessment and concluded that the actual excess cancer risk

posed to the Soccer Plaintiffs was zero.     Dr. Smith also

concluded that Plaintiffs' Risk Assessment was flawed in the

following respects: (1) it utilized unrealistic weather

conditions; (2) it assumed an exceptionally high intake of

surface water and soil; (3) it used test results from soil
samples taken three to five feet below the surface; (4) it failed

to take into account normal background levels of contaminants and

(5) it used rodent studies for carcinogenic potency values, which

are upper bound estimates of human potencies.   Dr. Smith also

produced an affidavit negating Dr. Greeley's response to his

critique of the Plaintiffs' Risk Assessment.

          James H. Jandl, M.D. ("Dr. Jandl"), a specialist in

blood and blood disorders, reviewed Tracey Elliott's medical

records as well as the existing literature and research in the

fields of hematology and oncology and concluded that there is no

medically recognized evidence linking acute lymphatic

(lymphoblastic) leukemia to any chemical substances.    He stated

that the only known cause of this type of leukemia is exposure to

ionizing radiation.   He also reviewed Todd Elliott's medical

records and concluded Todd has no medical problem with respect to

his enlarged lymph nodes.

          Roger Minear ("Minear"), Director of the Institute for

Environmental Studies at the University of Illinois and Professor

of Civil Engineering, conducted a detailed review of the

available documents concerning the Army's use of the land as a

landfill as well as the various soil studies and remedial

investigations reports undertaken by EPA and the Army and

pertinent literature.   He concluded that the landfill has not

caused surface contamination at the soccer field and that

plaintiffs' use of the subsurface soil test results to represent

the surface conditions on the soccer field was not realistic or

scientifically defensible.   He also prepared a report critiquing
Dr. Cronce's Contributing Contaminants Report, concluding that

Dr. Cronce's hypothesized transportations of contaminants to the

field has not been confirmed by any of the soil samples.

          Finally, defendants rely on a report by Marilyn A.

Hewitt, P.G. ("Hewitt"), a certified professional geologist and

former Pennsylvania DER hydrogeologist.   Hewitt reviewed

Plaintiffs' Risk Assessment, as well as the soil test reports and

other environmental investigation reports at the Park, maps,

photographs, depositions and correspondence.   She concluded that

the exposure assumptions made in the Plaintiffs' Risk Assessment

were not consistent with standard EPA protocols for evaluating

human exposure to contaminants when the use of the contaminated

property is recreational, such as a soccer field.   She found the

Plaintiffs' Risk Assessment was erroneous primarily because it

utilized test results from soils as deep as three feet below the

surface, whereas the standard EPA protocol called for use of

surface soil samples no more than one foot deep.    She also found

the Risk Assessment failed to average the concentrations of

contaminants in the soil samples and calculated the health risks

using the maximum concentrations of contaminants, also contrary

to standard EPA protocol.   Therefore, she concluded that the

Plaintiffs' Risk Assessment contained an inflated estimate of the

health risks associated with the soccer field.   She also examined

Dr. Cronce's Contributing Contaminants Report and, using the

available soil testing results, refuted Dr. Cronce's assumptions

regarding contaminants being contributed from other contaminated

areas of the Creek or Depot.   She refuted Dr. Cronce's conclusion
that the surface soils were contaminated by upward transport by

volitization of contaminants within the landfill based on the

"insignificant" concentrations of such chemicals in the soils at

the Park.    App. at 3223a.    Finally, Hewitt refuted Dr. Cronce's

assumption that pedoturbation had caused mixing of the surface

soils with the contaminated subsurface soils based on the fact

that the surface soils were tested after the field had been

closed for use as a soccer field.

            Both Dr. Greeley and Dr. Cronce submitted affidavits

responding to defendants' experts' critiques of their reports.



                      II.     Procedural History

            On June 7, 1990, five of the plaintiffs filed a class

action complaint ("Redland complaint") seeking (1) injunctive

relief and money damages under the Federal Tort Claims Act

("FTCA"), 28 U.S.C.A. § 2671 et seq. (West 1994), for remedial

action, medical monitoring and emotional distress ("Redland FTCA

Plaintiffs"); (2) injunctive relief and response costs under the

Comprehensive Environmental Response, Compensation, and Liability

Act ("CERCLA"), 42 U.S.C.A. § 9601 et seq. (West Supp. 1994), in
the form of remedial action, medical monitoring and reimbursement

of plaintiffs' litigation costs; (3) injunctive relief under the

Pennsylvania Hazardous Sites Cleanup Act ("HSCA"), 35 Pa. Cons.

Stat. § 6020.101 et seq. (West 1993), in the form of remedial

action, monetary damages and reimbursement of plaintiffs'

litigation costs and (4) monetary damages for diminution of the

Neighbors' property values based on trespass.      On February 26,
1991, the Elliotts filed a complaint under the FTCA alleging

negligence and seeking monetary damages for past and future

medical expenses, pain and suffering, medical monitoring and

litigation costs.     The district court consolidated these cases on

September 30, 1993.

           The district court denied class certification for the

Soccer Plaintiffs, Neighbors and Township Workers on March 4,

1991.   After the plaintiffs' motion for reconsideration was

denied on May 3, 1991, they filed an amended complaint joining an

additional one hundred forty-five plaintiffs (collectively

"Redland Plaintiffs") on August 26, 1991.

           On December 12, 1991, the United States moved to

dismiss plaintiffs' claims for medical monitoring and injunctive

relief pursuant to Federal Rule of Civil Procedure 12(b)(6).    On

February 12, 1992, the district court granted the motion in part,

and dismissed the Redland Plaintiffs' request for a medical

monitoring fund under CERCLA.     The court also dismissed all of

the Redland Plaintiffs' FTCA claims requesting injunctive relief.

           On March 27, 1992, the United States moved for

dismissal of the Elliotts' complaint and for summary judgment.

On June 23, 1992, the district court granted the motion in part

and entered summary judgment in favor of the United States on all

claims except medical monitoring, which it then left for trial.

           On June 4, 1992, the United States moved for summary

judgment or, in the alternative, partial summary judgment on the

amended Redland complaint.    On September 15, 1992, the district

court granted the motion in part and dismissed the Redland
plaintiffs' citizen suits under CERCLA and HSCA claims for lack

of subject matter jurisdiction.   The court also granted summary

judgment to the United States and dismissed the Redland

Plaintiffs' claims for attorneys' fees and experts' fees under

CERCLA and for attorneys' fees under the HSCA.    The court did not

address the Redland Plaintiffs' entitlement to expert fees under

HSCA.   The court denied the United States' request for partial

summary judgment based on sovereign immunity, and denied the

motion in all other respects.

           On January 25, 1993, the United States moved to dismiss

the Redland Plaintiffs' FTCA claims for lack of subject matter

jurisdiction and, in a separate motion, asked for summary

judgment on all of the plaintiffs' claims for medical monitoring

and emotional distress, including the Elliotts' medical

monitoring claim.   On June 1, 1993, all plaintiffs moved for

partial summary judgment.   On October 19, 1993, the district

court denied the United States' motion to dismiss but granted its

motion for summary judgment on all plaintiffs' medical monitoring

and emotional distress claims and entered judgment against

plaintiffs on those claims.   It therefore denied plaintiffs'

motion for partial summary judgment.

           During the proceedings in the district court, the

parties became embroiled in a number of discovery disputes which

the district court resolved in the United States' favor and which

plaintiffs now challenge on appeal.    These include (1) an order

dated January 14, 1991 denying plaintiffs' motion to compel

discovery and sustaining the United States' objections to several
interrogatories; (2) an order dated August 13, 1992 denying

plaintiffs' motion to compel the production of one hundred

thirty-nine documents and sustaining the United States' assertion

of the Deliberative Process Privilege; (3) an order dated

January 29, 1993 denying plaintiffs' motion to compel the

production of five documents and sustaining the United States'

assertion of the Deliberative Process Privilege; (4) an order

dated March 4, 1993 granting the United States' motion for a

protective order concerning plaintiffs' notices of deposition and

(5) an order dated November 16, 1993 denying plaintiffs' motion

for emergency relief concerning defense counsel's contact with

former Army employees who were potential witnesses for the

plaintiffs.

          On November 29, 1993, the court entered final judgment

in favor of the United States and against the plaintiffs.    On

December 23, 1993 plaintiffs filed a timely notice of appeal.
              III.   Jurisdiction and Standard of Review

          The district court had subject matter jurisdiction

pursuant to 28 U.S.C.A. §§ 1331, 1346 (West 1993) and 28 U.S.C.A.

§ 2671 (West 1994), as well as CERCLA, 42 U.S.C.A. § 9613(b)

(West 1983).    It had supplemental jurisdiction over the

plaintiffs' state law claims pursuant to 28 U.S.C.A. § 1367 (West

1993).   We have appellate jurisdiction pursuant to 28 U.S.C.A.

§ 1291 (West 1993).

          In reviewing an order granting summary judgment, we

exercise plenary review.    Viewing the facts in the light most

favorable to the nonmoving party, we look to see if there was a

genuine issue of material fact; and, if not, whether the moving

party was entitled to judgment as a matter of law.    See Fed. R.

Civ. P. 56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50

(1986); In re Paoli R.R. Yard PCB Litigation, 916 F.2d 829, 860

(3d Cir. 1990) ("Paoli I").

          We review de novo the district court's determination

that the Redland Plaintiffs were not entitled to response costs

under CERCLA and HSCA, including a health risk assessment, expert

fees, attorney fees and other costs.    See United States v.
Hardage, 982 F.2d 1436, 1446 (10th Cir. 1992).    Finally, we

generally review the court's discovery rulings for abuse of

discretion.    See Marroquin Manriquez v. I.N.S., 699 F.2d 129, 134

(3d Cir. 1983), cert. denied, 467 U.S. 1259 (1984).

Nevertheless, we exercise de novo review over the standards the

district court used in exercising its discretion.    We find an

abuse of discretion only if there is either an interference with
a substantial right or a gross abuse that could result in

fundamental unfairness at trial.     Id. (citations omitted).



                IV.    Plaintiffs' Claims Under FTCA

                        A.   Medical Monitoring

          We will first address the Redland FTCA Plaintiffs'

argument that they presented sufficient evidence to the district

court to withstand a motion for summary judgment on their FTCA

claim that the Army's negligence entitles them to medical

monitoring.   In Paoli I, supra, we concluded that the

Pennsylvania Supreme Court would recognize a cause of action for

medical monitoring for plaintiffs who have been exposed to

various toxic substances.     See Paoli I, 916 F.2d at 852.     In so

concluding, we set forth four factors a plaintiff must prove in

order to recover:
               1.   Plaintiff was significantly exposed
          to a proven hazardous substance through the
          negligent actions of the defendant.

               2.   As a proximate result of exposure,
          plaintiff suffers a significantly increased
          risk of contracting a serious latent disease.

               3.   That increased risk makes periodic
          examinations reasonably necessary.

               4.   Monitoring and testing procedures
          exist which make the early detection and
          treatment of the disease possible and
          beneficial.



Id.   We stated that these factors must be proven by competent

expert testimony.     Id. (citation omitted).     We did not, however,
define the term "significantly exposed" or state what details an

expert must testify to in order to establish it.

             We recently revisited this issue in In re Paoli

Railroad Yard PCB Litigation, 35 F.3d 717 (3d Cir. 1994),

(Paoli II), cert. denied, General Electric Co. v. Ingram, 1995 WL

75508 (Feb. 27, 1995) .     There, we noted a New Jersey Supreme

Court decision which held that plaintiffs seeking recovery for

medical monitoring must "'have . . . experienced direct and hence

discrete exposure to a toxic substance[.]'"     Id. at 787 (quoting

Theer v. Philip Carey Co., 628 A.2d 724, 733 (N.J. 1993)).      Theer

held a plaintiff who was exposed to asbestos while laundering her

husband's clothes could not bring a medical monitoring claim

because, in part, "it was too difficult to quantify her

exposure."    Id.   We noted our uncertainty regarding the impact of

Theer, but believed Pennsylvania courts would not adopt such a

narrow view of the cause of action.     We reasoned that "[s]omeone

indirectly exposed to one chemical might have as much risk of

disease as someone directly exposed to another chemical[.]"      Id.

at 787-88.    Accordingly, we declined to adopt a "per se rule

requiring direct exposure, actual injury, and testimony about an

individual's particular level of exposure."     Id. at 788.
             Nevertheless, we predicted that the Pennsylvania

Supreme Court would set some limits on a medical monitoring

claim, and we therefore adopted the Utah Supreme Court's holding

in Hansen v. CCI Mechanical, Inc., 858 P.2d 970, 980 (Utah 1993).

We stated that:
          In order for a plaintiff to show significant
          exposure that causes a significantly
          increased risk to plaintiff of contracting a
          serious disease that makes periodic testing
          reasonably necessary, we think that a
          plaintiff must:

               prove that by reason of the
               exposure to the toxic substance
               caused by the defendant's
               negligence, a reasonable physician
               would prescribe for her or him a
               monitoring regime different from
               the one that would have been
               prescribed in the absence of that
               particular exposure. This is
               because under this cause of action,
               a plaintiff may recover only if the
               defendant's wrongful acts increased
               the plaintiff's incremental risk of
               incurring the harm produced by the
               toxic substance enough to warrant
               a change in the medical monitoring
               that otherwise would be prescribed
               for that plaintiff.

          Hansen v. CCI Mech., Inc., 858 P.2d 970, 980
          (Utah 1993). The court continued:

               [I]f a reasonable physician would
               not prescribe it for a particular
               plaintiff because the benefits of
               the monitoring would be outweighed
               by the costs, which may include,
               among other things, the burdensome
               frequency of the monitoring
               procedure, its excessive price, or
               its risk of harm to the patient,
               then recovery would not be allowed.



Id. at 788.   "Significant exposure," therefore, refers to an

exposure which, either by duration or harm, is sufficient to

cause a significantly increased risk, which in turn is sufficient

to require a monitoring regime different from that normally

required in the absence of such an exposure.
          Here, in order to establish the first Paoli I factor of

significant exposure, the district court reasoned that plaintiffs

must show by clear evidence that they were actually exposed to

toxins.   The district court noted that "[t]here is, of necessity,

a degree of speculation in a medical monitoring case.

However, . . . the allowable conjecture should be in regard to

the amount or future effect of the exposure, not whether there

was exposure at all."    Redland Soccer Club Inc. v. Dep't of Navy,

No. 90-1072, slip op. at 14-15 (M.D. Pa. Oct. 19, 1993).     After

reviewing plaintiffs' expert reports, the district court

concluded that nowhere did plaintiffs' experts unequivocally

state that plaintiffs had actually been exposed to any of the

toxins alleged to be in the Park's soils or that any of the

toxins had actually entered any of the plaintiffs' bodies.    The

district court's conclusion was based on plaintiffs' failure to

present any evidence that the surface soils of the Park contained

a level of contamination harmful to human beings.

          The district court's analysis focuses perceptively on

an issue we believe is central in all toxic tort cases; namely,

the requirement that the alleged wrong create some significant

risk of harm to the plaintiff.   Thus, a plaintiff must not only

show exposure, but must prove that he was exposed beyond what

would normally be encountered by a person in everyday life, so

that the plaintiff's risk of being injured from the exposure is

greater, in some way, than the normal risks all of us encounter

in our everyday lives.   In Paoli II, we chose not to delve into
the issues of how much exposure there had to be to equal
"significant exposure", nor how "direct" the exposure must be.

Instead, we simply required the plaintiff to prove indirectly the

nature of the exposure by requiring him to show an "injury"

(e.g., a need for medical monitoring greater than that what is

required by all persons).8

          We do not believe, however, that the Redland FTCA

Plaintiffs' failure to produce evidence, in the form of blood or

tissue tests, showing directly that they absorbed toxins from the

field into their bodies is fatal to their claims.   Defendants'

own expert stated generally that there are no medical tests which


8
 . The injury requirement is particularly important before a
remedy such as medical monitoring is provided because the
plaintiff's injury is only an increased possibility of harm
rather than actual harm. Paoli II's requirement of "special"
medical monitoring implicitly recognizes the longstanding
requirement in all tort cases other than those based on the old
"intentional" common law torts for various forms of trespass that
a plaintiff must prove an injury before he may recover anything
from a defendant. See Gideon v. Johns-Manville Sales Corp., 761
F.2d 1129, 1136 (5th Cir. 1985) ("An actionable tort, whether
based on negligence or strict liability consists of two elements:
a failure to act in accordance with the standard of care required
by law and a resultant injury . . . . However egregious the
legal fault, there is no cause of action for negligence . . .
until there is 'actual loss or damage resulting to the interests
of another.'") (citations omitted). Otherwise, a polluter would
become a health care insurer for medical procedures routinely
needed to guard persons against some of the ordinary vicissitudes
of life. It would convert toxic torts into a form of specialized
health insurance. Imposition of liability on this basis seems to
go beyond current tort theories of negligence or strict liability
by requiring a polluter to pay for medical procedures that the
general population should receive. Thus, Paoli II requires
plaintiffs to show not only that their exposure to toxic
substances is greater than normal background levels, but that the
increased risk of injury from such exposure warrants medical
monitoring against future illness beyond that which is
recommended for everyone. See Paoli II, 35 F.3d at 788.
could have detected the presence of the toxins found at the Park,

and even if a test existed which could have detected a particular

toxin, it would have been useful only if it were conducted within

one hundred twenty days of the plaintiffs' exposure.   App. at

82a.   Requiring a plaintiff to produce this kind of evidence to

support a finding of exposure to a toxic hazard would place an

impossible burden on persons subjected to serious medical risk

from toxic substances polluters have left to contaminate the

environment and afflict the people who live near the wrongdoer's

waste deposits.   Thus, even without this direct evidence, we

believe plaintiffs may still satisfy the first Paoli I factor

through expert testimony showing they were exposed to the toxins

at issue at levels significantly above their normal background

presence so as to require special tests or more frequent medical

monitoring than medicine recommends for the general population.

With this in mind, we turn to the Redland FTCA Plaintiffs' expert

reports to see whether any of them have produced evidence

sufficient to survive summary judgment on their medical

monitoring claims.

           Surprisingly, we discover the record has no expert

opinion on whether either the Township Workers or the Neighbors

have been exposed to toxins to such an extent that they suffer

such an increased risk of contracting a serious disease that

supplemental medical testing is reasonably required.   Of all the

Redland Plaintiffs, the Township Workers who excavated and

levelled the contaminated landfill for four months would appear

to have the highest potential for significant exposure to toxins.
Yet plaintiffs' experts virtually ignore them, as well as the

Neighbors, and focus their expert opinion almost exclusively on

the soccer players, who would seem to have suffered a more

limited risk of significant exposure, given the paucity of

evidence in this record showing there were harmful quantities of

contaminants in the surface soils of the playing field.   Our

review of the expert reports presented by the parties, as well as

the soil testing analyses, indicates that the subsurface of the

landfill was contaminated; but neither the EPA's nor the Corps'

surface soil test results indicate contamination in the surface

soil above background levels.   It is undisputed that the soccer

players' primary exposure for any substantial length of time was

only to the surface soils on the soccer field.   Without evidence

showing that the surface was contaminated, the Soccer Plaintiffs

cannot show significant exposure.

          Dr. Greeley's report relies solely on the

Woodward-Clyde soil samples which were taken at some depth below

the surface of the Park, and he acknowledges that the exposure

values selected for use in the risk assessment may vary from the

actual concentrations in the soil.   Nevertheless, we believe that

Dr. Greeley's report, as well as Dr. Cronce's report in which he

concluded that contaminants from the subsurface could migrate

upwards into the surface and that flooding of the Creek could

spread contaminants on the surface, permit a reasonable

factfinder to infer that adults and children using the soccer

field for thirty-three hours or more were exposed to carcinogens

and non-carcinogens that increased their risk of illness beyond
the one-in-a-million benchmark the EPA uses to measure

significant risk.9

          Turning to the Redland FTCA Plaintiffs' evidence

concerning special medical monitoring, the only expert report

concerning the need for and extent of medical monitoring is that

of Dr. Daum.   She expressly states that she does not recommend

special testing for any of the plaintiffs:10
          I emphasize . . . that the examinations
          suggested [below] are not out of the
          ordinary, but consist of the usual adult
          medical examinations recommended for all
          adults with the adult risk of cancer in our
          society . . . . It is because of the
          increased risk of the exposures at the Marsh
          Run area, however, that such examinations
          become more urgent, and access to such
          examinations should not be limited to
          vicissitudes of employment, health insurance
          contract, or other individual economic
          difficulties . . . .



She acknowledges the considerable limitations of the currently

known examinations and tests for the early detection of cancer,

as well as the fact that some, such as lung cancer screening,

create risks that outweigh the potential benefits.   She also

9
 . We again note, however, that Dr. Cronce's report is not based
on any study quantifying the actual effects of this hypothetical
migration. We also note again that EPA's basis for its use of
the one-in-a-million lifetime ratio to judge significant exposure
is not readily apparent. Nevertheless, we will assume a rational
basis for EPA's one-in-a-million standard in defining
"significant" risk. See supra footnote 7.
10
 . Dr. Daum does not distinguish between the different groups
of Redland Plaintiffs. Rather, she refers simply to them as the
"individuals" exposed to contaminants at the Park. App. at
3006a.
declines to recommend any specific surveillance tests for any

other non-cancerous chronic diseases, for the same reasons.

(App. 3011)

          Thus, because all the Redland FTCA Plaintiffs (the

Township Workers, the Neighbors and the Soccer Players) failed to

introduce evidence that their exposure required a different

medical monitoring regimen than that which would normally be

recommended for them absent exposure, under Paoli II, we will

affirm the district court's order granting summary judgment to

the United States on the Redland FTCA Plaintiffs' medical

monitoring claims.



                     B.    Emotional Distress

          The Redland FTCA Plaintiffs also seek to recover

damages for negligent infliction of emotional distress caused by

their exposure to chemicals at the Park.   The record shows that

none of the Redland FTCA Plaintiffs currently suffer a physical

injury or a medically-identifiable effect from any exposure to

chemicals at the Park.    Therefore, we conclude the district court

did not err in granting summary judgment to the United States on

this aspect of plaintiffs' claim.   Absent some physical injury or

impact, Pennsylvania's governing law does not provide recovery

for negligent infliction of emotional distress.    See Wisniewski
v. Johns-Manville Corp., 759 F.2d 271, 274 (3d Cir. 1985) (citing

Cathcart v. Keene Indus. Insulation, 471 A.2d 493, 508 (Pa.

Super. Ct. 1984)); see also Bubash v. Philadelphia Elec. Co., 717
F. Supp. 297, 300 (M.D. Pa. 1989) (mere exposure not equivalent

to physical injury).

          We also believe the district court correctly

distinguished Merry v. Westinghouse Elec. Corp., 684 F. Supp. 847

(M.D. Pa. 1988).   There, the court held that plaintiffs'

emotional distress claims survived Westinghouse's summary

judgment motion because the plaintiffs' experts testified that

plaintiffs suffered a present "physical effect as a result" of

exposure to contaminated well water and that some plaintiffs

"demonstrated acute physical symptoms of exposure to the

chemicals."   Id. at 852.   We have no such expert evidence here.

Therefore, summary judgment against the Redland FTCA Plaintiffs

on their emotional distress claims was appropriate.11



         V.   The Redland Plaintiffs' Claims Under CERCLA

          We turn next to the Redland Plaintiffs' argument that

the district court erred in dismissing their claims for response

costs, including attorneys fees, expert witness fees and health



11
 . The Redland FTCA Plaintiffs also argue the district court
erred in dismissing their FTCA request for remedial action under
CERCLA and HSCA. This remedy is not available against the United
States under FTCA, and we will affirm the district court's order
dismissing it. See, e.g., Hatahley v. United States, 351 U.S.
177, 182 (1956) (district court did not possess power under FTCA
to enjoin United States); Moon v. Takisaki, 501 F.2d 389, 390
(9th Cir. 1974) (per curiam) (FTCA does not submit United States
to injunctive relief). Accordingly, we need not, and do not
consider whether the district court correctly denied the Redland
FTCA Plaintiffs' motion for summary judgment on their claim of
negligence per se against the United States.
risk assessment costs, under CERCLA.    We conclude that the

district court correctly dismissed these response cost claims.12

          Although the Redland Plaintiffs acknowledge the

existence of an ongoing remedial action at the site, they contend

that the remedial action "is not even attempting to address the

health risks created by the contaminated site," and therefore

their request for expert fees, costs of health risk assessments

and other costs are not "challenges" to the remedial action.

Brief for Appellants at 17.    They also contend their action is an

action for response costs, which is not subject to CERCLA's

prohibition against private remedial actions.   See 42 U.S.C.A.

§ 9613(h) (West Supp. 1994).

          Under CERCLA, there are at least two theories on which

a private individual can base an action for response cost.

First, a person who has incurred response costs that were

necessary and consistent with the national contingency plan


12
 . Initially, we note that the Redland plaintiffs also contend
that the district court erred in dismissing their claim for
medical monitoring under CERCLA. We believe that the elements of
a claim for medical monitoring under CERCLA and HSCA are the same
as the elements for a common law medical monitoring claim set out
in Paoli I and Paoli II. Because of our conclusion that the
Redland FTCA Plaintiffs failed to introduce sufficient evidence
to survive a summary judgment motion on their FTCA medical
monitoring claim, we need not and do not address whether they
could recover medical monitoring costs from the United States as
a "response cost" under CERCLA or HSCA. We also note that the
United States Supreme Court recently held that attorneys fees
are not recoverable as response costs under CERCLA. See Key
Tronic Corp. v. United States, 114 S. Ct. 1960, 1967 (1994).
Thus, as the Redland Plaintiffs concede, we must affirm the
district court's order dismissing their request for attorneys
fees under CERCLA.
("NCP"), has a private right of action under 42 U.S.C.A.

§ 9607(a)(4)(B) (West Supp. 1994).    Second, any person may bring

a civil action on his own behalf in the proper district court

against any person, including the United States or its agencies,

for violations of CERCLA or against the President or the

Administrator of EPA for their failure to perform any act or duty

arising under CERCLA.   See 42 U.S.C.A. § 9659(a) (West Supp.

1994); see also Key Tronic Corp., 114 S. Ct. at 1965-66.

          The district court's jurisdiction over such actions is

limited as follows:
               No Federal Court shall have jurisdiction
          under Federal law other than under section
          1332 of Title 28 (relating to diversity of
          citizenship jurisdiction) or under [relevant]
          State law . . . to review any challenges to
          removal or remedial action selected under
          section 9604 of this title, or to review any
          order issued under section 9606(a) of this
          title, in any action except one of the
          following:

               (1) An action under section 9607 of
          this title to recover response costs or
          damages or for contribution.

                              . . .

                    (4) An action under section
               9659 of this title (relating to
               citizen suits) alleging that the
               removal or remedial action taken
               under section 9604 of this title or
               secured under section 9606 of this
               title was in violation of any
               requirement of this chapter. Such
               an action may not be brought with
               regard to a removal where a
               remedial action is to be undertaken
               at the site.
42 U.S.C.A. § 9613(h)(1), (4) (West Supp. 1994).13

          The absence of a definition of "response costs" has

been the source of much litigation since CERCLA's enactment.    The

terms "response" and "respond" are defined as "remove, removal,

remedy, and remedial action," including enforcement activities.

42 U.S.C.A. § 9601(25) (West Supp. 1994).    "'[R]emedial action'

means those actions consistent with permanent remedy taken

instead of or in addition to removal actions in the event of a

release or threatened release of a hazardous substance into the

environment, to prevent or minimize the release of hazardous

substances . . . ."   42 U.S.C.A. § 9601(24) (West Supp. 1994) (in

relevant part). The terms "remove" or "removal" means:
          the cleanup or removal of released hazardous
          substances from the environment, such actions
          as may be necessary taken in the event of the
          threat of release of hazardous substances
          into the environment, such actions as may be
          necessary to monitor, assess, and evaluate
          the release or threat of release of hazardous
          substances, the disposal of removed material,
          or the taking of such other actions as may be
          necessary to prevent, minimize or mitigate
          damage to the public health or welfare or to
          the environment, which may otherwise result
          from a release or threat of release.



42 U.S.C.A. § 9601(23) (in relevant part).
13
 . The Redland Plaintiffs argue the district court incorrectly
limited its analysis to section 9613(h)(1), (4) in dismissing
their CERCLA claims. Nevertheless, when we look to section 9659,
we see that the issues still to be decided on this appeal do not
involve either of the kinds of claims that can support a
citizen's suit alleging a removal or remedial action undertaken
or secured by or through EPA. The Redland Plaintiffs do not
contend otherwise. Therefore, we focus our analysis on the first
exception to section 9613(h).
          We do not believe the Redland Plaintiffs' litigation

costs are "response costs" under any of these definitions.      The

health risk assessment and expert testimony were designed to

assess, for litigation purposes, what health risks, if any, the

plaintiffs were exposed to while using the Park for recreation.

The expert assessments were conducted long after the Park was

closed to recreational use and have nothing to do with any

remedial or response action at the Park itself.    Moreover, under

section 9607, plaintiffs may only recover response costs which

are necessary and consistent with the NCP.    See 42 U.S.C.A.

§ 9607(a)(4)(B).   The heart of these definitions of removal and

remedy are "'directed at containing and cleaning up hazardous

releases. . . .    [T]herefore[,] . . . 'necessary costs of

response' must be necessary to the containment and cleanup of

hazardous releases."   United States v. Hardage, 982 F.2d 1436,

1448 (10th Cir. 1992) (health assessments conducted by experts

retained for litigation purposes not response costs under section

9607(a)(4)(B)), cert. denied, Advance Chemical Co. v. U.S., 114

S. Ct. 300 (1993); see Cook v. Rockwell Int'l Corp., 755 F. Supp.

1468, 1476 (D. Colo. 1991) ("A plaintiff who has incurred no

costs, except for litigation expenses, prior to the filing of a

CERCLA action has incurred no 'necessary costs of response' under

§ 9607(a)."); Ambrogi v. Gould, Inc., 750 F. Supp. 1233, 1246
(M.D. Pa. 1991) (health assessments not recoverable response

costs under CERCLA).    Therefore, we do not believe the district

court erred in determining that plaintiffs' costs are not

response costs because they are not "monies . . . expended to
clean up sites or to prevent further releases of hazardous

chemicals."   Redland Soccer Club Inc. v. Dep't of Navy, No. 90-

1073, slip op. at 5 (M.D. Pa. Sept. 15,, 1992).14



              VI.   Summary Judgment against Elliotts

          Finally, we consider the Elliotts' claims.    They

challenge the district court orders dismissing their FTCA

negligence claim against the Army in which they seek damages for

medical monitoring, past and future medical expenses, pain and

suffering and emotional distress.   The district court held that

the Elliotts, like the other plaintiffs, had produced no evidence

they were actually exposed to chemicals at the Park.    We

concluded in Section IV.A. that there is enough evidence to

create a genuine issue of material fact as to whether persons

using the Park for thirty-three hours or more had enough exposure

to carcinogens and non-carcinogenic toxins to create a

significant risk to their health.   Nevertheless, we affirmed the

district court's order granting summary judgment to the

government on the claims of the Township Workers, the soccer

players and the Neighbors for medical monitoring because they had

failed to show that their exposure made any medical monitoring


14
 . The Redland Plaintiffs also argue that the district court
erred in dismissing their citizen suits for injunctive and
remedial relief, as well as attorneys fees, expert fees and
health risk assessment costs under HSCA. In view of our
disposition, we need not decide that issue. We note, however,
that the test of HSCA is markedly different from that of CERCLA.
We express no opinion, however, about any claim for medical
monitoring under state law.
tests or examinations necessary or desirable other than those

that health care professionals recommend for people who have had

no exposure to any of the toxic substances that might be found at

the Park.

            The Elliotts' case differs in a striking respect from

the other plaintiffs in this action:    Tracey Elliott suffers from

leukemia and Todd Elliott suffers from enlarged lymph nodes.

None of the other Redland Plaintiffs show any signs of physical

injury from their exposure.    Accordingly, the Elliotts have shown

harm because the illnesses of their children demonstrate an

immediate need for medical monitoring beyond that which is

recommended for the general population.    Still, neither their

common law tort claim nor any of their statutory claims can

survive unless they establish their exposure is the cause of

their increased medical needs.    The district court held that Dr.

Wright's statement that the Elliott children's illnesses were

"related to" their exposure to the health hazards at the Park

that resulted from the Army's deposit of toxic substances there

was insufficient to show causation under applicable Pennsylvania

law.   We believe the conclusion that the Elliotts have failed to

show causation, as a matter of law, should not have been made at

this stage of the proceeding on the record before the district

court.

            In order to establish a traditional tort claim for

negligence under Pennsylvania law, the Elliotts must establish

that the Army's failure to exercise reasonable care towards them

and any breach of its duty exposed them to an elevated risk of
foreseeable harm, which resulted in injury.15   Mohler v. Jeke,

595 A.2d 1247 (Pa. Super. Ct. 1991).    On this record, we think

the question whether the Elliotts can successfully establish all

these elements of their claim is a question of fact, not law.      At

this stage, we look only to see if the Elliotts have introduced

enough evidence to create a genuine issue of material fact as to

each of these elements, including causation, the only one still

at issue.    For the following reasons, we conclude they have.

            We note initially that "cause in fact," or physical

cause, is not the same as "proximate cause," or legal cause, and

that both must be shown.   See Bell v. Irace, 619 A.2d 365, 367

(Pa. Super. Ct. 1993); Novak v. Jeanette Dist. Mem. Hosp., 600

A.2d 616, 618 (Pa. Super. Ct. 1991).    Causation in fact is

normally a question for the jury, but proximate cause poses

questions of law which require the court to determine whether the

defendant's negligence was so remote that, as a matter of law, he

cannot be held liable for the harm which subsequently occurred.

See Bell, 619 A.2d at 367; Novak 600 A.2d at 618.   Of course,

under Pennsylvania law, the exposure must appear to contribute
15
 . The parties agree that Pennsylvania law governs all state
law issues in this case. We believe causation is an issue that
should be determined by state law on all the theories of recovery
the Elliotts assert. Paoli II, 35 F.3d at 717. Like the
district court, we recognize that violation of a statute or
administrative regulation may be negligence per se, and therefore
a higher degree of care may be required in handling dangerous or
toxic materials. The principles of negligence per se aid
plaintiffs in establishing a breach of duty, but they do not
avoid the issue of causation. The basic elements of any
negligence claim remain a duty, breach of the duty, actual loss
or harm and a causal connection between the breach and the harm.
See Casey v. Geiger, 499 A.2d 606, 612 (Pa. Super. Ct. 1985).
"substantially" to the Elliotts' injuries, but this is an issue

of degree that is usually a question for the factfinder.16     See

Paoli II, 35 F.3d at 761 n.31 (citing Hamil v. Bashline, 392 A.2d

1280, 1284 (1978) (discussing Pennsylvania's "substantial" factor

requirement on proving causation).

            The district court believed that Dr. Wright's statement

that the Elliott children's illnesses was "related to," rather

than "caused by," any assumed exposure failed to show a causal

connection between Tracey's exposure and her leukemia.     It relied

on Novak v. United States, 865 F.2d 718 (6th Cir. 1989), in

rejecting Dr. Wright's report and thus analyzed Dr. Wright's

report in terms of proximate cause, rather than "but for" cause

or causation in fact.     In Novak, an expert testified that

plaintiff's death was "related" to a swine flu vaccination he

received.   Id. at 720.    This medical opinion was based on the

expert's assumption that the disease plaintiff suffered was

caused by a virus.   Tellingly, "no witness for the plaintiff

could say with scientific or medical certainty that the

particular vaccine at issue . . . caused [plaintiff's] disorder."

Id. at 722.    Considered along with the defendant's expert

testimony that there was no scientific evidence that the vaccine

was related to the cause of plaintiff's illness, the United

States Court of Appeals for the Sixth Circuit concluded that the

16
 . Of course, if it could be shown, by cross-examination or
otherwise, that Dr. Wright used the term "relation" to mean
"correlation" in the statistical sense instead of cause in either
the medical or legal sense, the force of his testimony could be
significantly affected.
district court clearly erred in upholding a finding of causation

and entering judgment for the plaintiff.   Id.

          On this appeal, however, we are reviewing the Elliotts'

claims at the summary judgment stage, and on that basis alone

Novak is distinguishable.   Whether Dr. Wright's testimony will

persuade the factfinder that leukemia is caused by toxins of the

type found at the Park remains to be seen.   For summary judgment

purposes, however, we believe that the Elliotts have introduced

sufficient evidence to establish a genuine issue of material fact

regarding causation. Dr. Wright testified:
          It has been stated in a standard text of
          oncology that irradiation and exposure to
          toxic chemicals are the most studied
          environmental factors that predispose to
          leukemia. In another standard text of cancer
          epidemiology, it has also been stated that
          the probable causes of leukemia include a
          range of factors, acting singly or in
          combination, some involving intrinsic host
          mechanisms and others reflecting
          environmental exposures, including radiation,
          chemicals and others.



App. at 2190a. Dr. Wright continued:
          Some of the chemicals found on [NCAD]
          includ[ing] . . . but not restricted to
          arsenic, cadmium, trichloroethylene,
          chloroform, DDT, PCBS, carcinogenic PAHs,
          hexachlorobenzene, radium, and
          pentachlorophenol.

          Lymphoreticular malignancies in humans have
          been linked to exposure to benzene,
          chloroform, chlorophenols, and
          trichloroethylene. Animal studies have also
          supported a causal relationship between
          exposure to trichloroethylene, DDT, and
          benzene and lymphoreticular malignancy in
          animals. A positive statistical association
           of childhood leukemia and well water
           contaminated with chlorinated organics,
           including trichloroethylene chloroform has
           been reported. An increased leukemia
           mortality has been attributed to occupational
           exposure to chemicals, including organic
           solvents, and chlorophenols, all chemicals
           known to be present at Marsh Run Park.



Id. at 2191a.   In contrast to Novak, Dr. Wright also testified,

"based upon a reasonable degree of medical certainty," some of

the chemicals at the Park cause cancer, including acute leukemia,

and Tracey Elliott's disease is related to her exposure at the

Park.   Id. at 2233a.17
           Under Paoli II, 35 F.3d at 750-52, the requirement of

expert testimony on issues of the type involved here is a matter

of substantive law governing a plaintiff's burden of proof.

However, Pennsylvania caselaw on causation does not require that

expert testimony include any "magic words" such as "caused by,"

rather than "related to."   To the extent that "magic words" have

any significance in the Pennsylvania cases, they seem merely to

reflect Pennsylvania's sensible requirement that the expert speak

"with a reasonable degree of medical certainty."   In Gradel v.

Inouye, 421 A.2d 674, 679 (Pa. 1980), for example, the Supreme

Court of Pennsylvania held:
          Expert medical opinion on causation need not
          be unqualified and absolute, i.e., stated in
          'categorical terms;' ordinarily, it must

17
 . Of course, if it could be shown, by cross-examination or
otherwise, that Dr. Wright used the term "relation" to mean
"correlation" in the statistical sense instead of cause in either
the medical or legal sense, the force of his testimony could be
significantly affected.
          establish that the injury was, to a
          'reasonable degree of medical certainty,'
          caused by the alleged negligence.

               [When] the complexities of the human
          body place questions as to the cause of pain
          or injury beyond the knowledge of the average
          layperson . . . the law requires that expert
          medical testimony be employed. In addition
          to its bearing on whether or not the
          defendant's conduct was negligent, such
          testimony is needed to establish that the
          injury in question did, with a reasonable
          degree of medical certainty stem from the
          negligent act alleged.



Id. (quoting Hamil v. Bashline, 392 A.2d 1280, 1285 (Pa. 1978)
(emphasis omitted from original and added)).   We believe Dr.

Wright spoke with the "reasonable degree of medical certainty"

required by Pennsylvania caselaw.

          The district court also concluded that Dr. Wright's

report did not sufficiently "rebut" the affidavit submitted by

the Army's expert, Dr. Jandl, stating that leukemia is not caused

by the types of chemicals found at the Park and that Tracey's

leukemia and Todd's enlarged lymph nodes therefore cannot be
causally linked to their exposure.   Dr. Wright's report stated

that Tracey Elliotts' leukemia is related to her exposure to the

chemicals found at the Park and that Todd Elliott has an

increased risk of cancer due to his exposure to the same

chemicals.   It also states that exposure to certain chemicals,

including those found at the Park, is among the risk factors

associated with leukemia.   Dr. Wright and Dr. Jandl simply

reached different conclusions regarding the cause of the Elliott
children's injuries after reviewing the Elliotts' medical

records.   Because their opinions conflict as to the fact of

causation, there remains a genuinely disputed issue of material

fact on the issue of causation, which is for the factfinder to

resolve.   It is up to the jury to decide whether the chemicals at

the Park were a substantial contributory cause of the Elliott

children's illnesses.   Viewing the evidence in the light most

favorable to the Elliotts, the nonmoving party, we believe Dr.

Wright's report is enough to permit the Elliotts to survive the

United States' motion for summary judgment on the issue whether

Todd and Tracey Elliotts' present injuries, including any need

for special medical monitoring, has been caused by their exposure

to any toxic substances the Army may have deposited in the

landfill under the Park in which they played.



                     VII.   Discovery Disputes

           Because we will reverse the district court's order

granting   summary judgment to the United States on the Elliotts'

claims, we must consider the discovery issues the appellants

raise concerning the district court's decision that the

deliberate process privilege enabled the United States to

withhold discovery of certain documents that could be relevant or

likely to lead to the discovery of relevant information.    The

plaintiffs appeal three discovery related orders, issued by the
district court, which denied their motions to compel production

of documents.18



              A.   The Deliberative Process Privilege

          First, the plaintiffs allege that the district court's

order, dated August 13, 1992, denying their motion to compel

production of one hundred thirty-nine documents based upon the

defendants' deliberative process privilege, was an abuse of

discretion.   The deliberative process privilege permits the

government to withhold documents containing "confidential

deliberations of law or policymaking, reflecting opinions,

recommendations or advice."   In re Grand Jury, 821 F.2d 946, 959

(3d Cir. 1987) (citing NLRB v. Sears Roebuck & Co., 421 U.S. 132,

150-54 (1975); EPA v. Mink, 410 U.S. 73, 89 & n.16 (1973)), cert.




18
 . The plaintiffs also challenge the district court's order,
dated March 4, 1993 granting the defendants' motion to require
the plaintiffs to travel to the residence or place of business of
certain witnesses who were sought to be deposed. The plaintiffs
contend that it was an abuse of discretion to require them to
send an attorney there to conduct the depositions and that the
district court should have ordered the depositions to occur at
the site of the litigation. In the end, the plaintiffs deposed
these individuals by phone and so did not incur the travel
expense to which they objected. The plaintiffs now claim this
was unfair because they were unable "to evaluate the appearance
and conduct of [the] witnesses." Reply Brief of Appellants at
22. We cannot say, based on this generalized complaint, that the
district court's order was an abuse of discretion. See
Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983),
cert. denied, 467 U.S. 1259 (1984) (a district court has broad
discretion in determining the manner in which discovery is
conducted.).
denied sub. nom., Colafella v. United States, 484 U.S. 1025

(1988).19

            "[T]he ultimate purpose of this long-recognized

privilege is to prevent injury to the quality of agency

decisions."     Sears, Roebuck & Co., 421 U.S. at 151.    It

recognizes "that were agencies forced to operate in a fishbowl,

the frank exchange of ideas and opinions would cease and the

quality of administrative decisions would consequently suffer."

First Eastern Corp. v. Mainwaring, 21 F.3d 465, 468 (D.C. Cir.

1994) (quotations and internal ellipses omitted).      The

deliberative process privilege does not protect factual

information, even if such information is contained in an

otherwise protectable document, as long as the information is

severable.    See In re Grand Jury, 821 F.2d at 959.     In addition,

it does not protect "[c]ommunications made subsequent to an

agency decision."    United States v. Farley, 11 F.3d 1385,     1389

(7th Cir. 1993).

            The privilege, once determined to be applicable, is not

absolute.    First Eastern Corp., 21 F.3d at 468 n.5; Farley, 11

F.3d at 1389.    After the government makes a sufficient showing of

entitlement to the privilege, the district court should balance


19
 . Our discussion of the deliberative process privilege is
based, in part, on interpretations of the bank examination
privilege. The two privileges are similar and precedent
concerning them is often relied upon interchangeably. See, e.g.,
Schreiber v. Society for Savings Bancorp, Inc., 11 F.3d 217, 220-
22 (D.C. Cir. 1993); In re Subpoena Served Upon the Comptroller
of the Currency and the Secretary of the Board of Governors of
the Federal Reserve System, 967 F.2d 630, 634 (D.C. Cir. 1992).
the competing interests of the parties.    The party seeking

discovery bears the burden of showing that its need for the

documents outweighs the government's interest.    This Court has

previously stated that "the party seeking disclosure may overcome

the claim of privilege by showing a sufficient need for the

material in the context of the facts or the nature of the case .

. . or by making a prima facie showing of misconduct."   In re

Grand Jury, 821 F.2d at 959 (internal citations omitted).       The

United States Court of Appeals for the District of Columbia,

recently determined that a district court, in balancing the

interests, should consider at least the following factors:

"(i) the relevance of the evidence sought to be protected;

(ii) the availability of other evidence; (iii) the 'seriousness'

of the litigation and the issues involved; (iv) the role of the

government in the litigation; [and] (v) the possibility of future

timidity by government employees who will be forced to recognize

that their secrets are violable."    First Eastern Corp., 21 F.3d

at 468 n.5.

          Thus, a party's assertion of the deliberative process

privilege requires a two-step review in the district court.

First, it must decide whether the communications are in fact

privileged.    Second, the court must balance the parties'

interests.    Because the district court did not sufficiently

explain its rationale in either respect, we will vacate its order

of August 13, 1992 denying the plaintiffs' motion to compel

discovery of the 139 documents which the Army claimed the
deliberative process privilege.20    On remand, the district court

should demonstrate its adherence to the process.

           The initial burden of showing privilege applies is on

the government.   See Schreiber v. Society for Savings Bancorp.,

11 F.3d 217, 221 (D.C. Cir. 1993).    To meet it, the government

must present more than a bare conclusion or statement that the

documents sought are privileged.     Id.   Otherwise, the agency, not

the court, would have the power to determine the availability of

the privilege.    Id.

           The United States, in support of its assertion of the

deliberative process, initially gave the district court a list

and description of fifty-nine requested documents which

plaintiffs had requested with supporting affidavits.      There it

states that all the documents fall within one of three

categories:   "1) [d]raft documents intended only for internal

review; 2) comments on draft documents; and 3) internal, pre-

decisional notes and memoranda recommending courses of agency

action."   App. at 1900.   The affidavit then states in general

terms that the documents in each category are within the purview


20
 . Our remand on these discovery related orders does not affect
our affirmance of summary judgment against the plaintiffs who
were unable to show an injury. The discovery that was denied
sought information on violations of law, the defendants'
knowledge, overall contamination, etc. See App. at 2334-37.
These issues go to breach of duty, or violation of law, not to
the special monitoring that might be necessary from the exposure
involved here. See also supra footnote 3. Unlike the other
plaintiffs, the Elliotts and their children seek damages beyond
medical monitoring and have produced evidence showing present
illness, not just future risk of harm.
of the privilege.21   The listing provided some benefit to the

district court in its description of the documents, but the

detail given in the various descriptions varies.   The description

given for most of the documents withheld provides little more

than general information indicating which of the three general

categories the documents fall into.   For example, one document is

described as "August 1990 draft New Cumberland Army Depot

Remedial Investigation/Feasibility Study of the AMSCS."

21
 . The entire argument the United States presented to the
district court follows:

          An essential element in the effective
          management of the Army's environmental
          program at Army installations is the
          assurance that the Army, its contractors, and
          other reviewing agencies may engage in free
          and candid discussions while formulating Army
          positions, arriving at Army decisions, and
          preparing final versions of Army documents.
          Draft documents and the comments on draft
          documents listed in attachment 1 are an
          integral part of the deliberational,
          predecisional processes that results in a
          final Army decision. Editorial changes that
          would be apparent fr[o]m a comparison of the
          draft to the final document reflect the
          personal opinions and mental impressions of
          the drafting and editing staff. Disclosure
          of draft documents and comments on drafts
          would stifle the editing process and impair
          the frank presentation of ideas that
          accompanies the drafting and finalization of
          Army documents. Disclosure would, therefore,
          result in an identifiable harm to the public
          interest, namely an impairment of the
          decision making process would result in
          prejudice to the Army's goal of making the
          best possible decisions and producing the
          best possible documents.

App. at 1900-01.
Approximately two months after the filing of the initial

affidavit and document list, the defendants presented the

district court with a second affidavit, verbatim except for the

different date, and a listing of an additional 82 documents for

which the defendants wished to invoke the privilege.   The

descriptions of these documents were similarly conclusory.

          Before this Court, both the United States and the

Elliotts dispute the reasoning behind the district court's order.

The Elliotts rely on the district court's use of the phrase

"compelling reason" in its order to argue that the court erred by

applying a "compelling reason test."   The United States points to

the court's use of the word "outweighs" to argue that the

district court applied the correct balance in the exercise of its

discretion.  The district court stated:
               It is understandable that plaintiffs may
          wish access to this material but they state
          no specific or compelling reason to obtain
          any particular item. Based upon our review
          of the arguments made and authorities cited
          we believe the need to protect the
          predecisional, deliberative process in
          government decision making outweighs the
          general desire of plaintiffs to view this
          material as part of discovery.



App. at 2402.

          We are reluctant, on this record, to decide just what

the district court meant by the use of any particular word or

phrase.   Instead, we think the district court should, on remand,

apply the balancing test as we have outlined it.   It should also

make any findings of fact that may be needed to support its
implicit conclusion that the documents sought fell under the

deliberative process privilege, if it so decides on remand.       See

Comptroller of the Currency, 967 F.2d at 636 (Although the

district court used the language of balancing, "[n]either the

order nor the . . . hearing that preceded it indicates with any

clarity, [] the factors that persuaded the court to [reach] this

conclusion."); In re Grand Jury, 821 F.2d at 959.

          The district court may elect to perform a preliminary

in camera review of the documents in question before balancing

the competing interests and exercising its discretion.    In In re

Grand Jury, we referred to the Supreme Court's statement in Kerr

v. United States District Court, 426 U.S. 394, 406 (1976), that

"in camera review is a highly appropriate and useful means of

dealing with claims of governmental privilege."     In re Grand

Jury, 821 F.2d at 959.22



22
 . See also In re Franklin Natl. Bank Securities Litig., 478
F. Supp. at 582 ("Given this clash of strong competing interests,
the official information privileged usually requires examination
of documents in camera."); Northrop v. McDonnell Douglas Corp.,
751 F.2d 395, 405 (D.C. Cir. 1984) ("The litigant's need for the
information cannot be balanced against its sensitive and critical
role in the government's decision making process without any
indication of what that information is.").

    The plaintiffs also contend that the district court erred by
not considering whether the government committed illegal acts,
the fact that the government is alleged to be a tortfeasor, that
the individual who characterized the documents could not
objectively evaluate their deliberative content, that the
government failed to persuasively show the potential harm from
disclosure and that the government failed to adequately describe
the documents. We believe these tests tend to beg the privilege
question.
          In considering the United States' assertion of

privilege, the district court should keep in mind the fact that

Federal Rule of Civil Procedure 26 authorizes broad discovery

into "any matter, not privileged, which is relevant to the

subject matter involved in the pending action, [see Federal Rule

of Civil Procedure 26(b)(1)] but the deliberative process

privilege, like other executive privileges, should be narrowly

construed."    See Coastal States Gas Corp. v. Dep't. of Energy,

617 F.2d 854, 868 (D.C. Cir. 1980); Cooney v. Sun Shipbuilding &

Drydock Co., 288 F. Supp. 708, 716 (E.D. Pa. 1968) (collecting

cases).



                     B.   Waiver of the Privilege

          The plaintiffs also attack the district court's order,

dated January 29, 1993, denying their motion to compel discovery

of five documents.    In this respect, they claim, even if the

documents were privileged, that the United States has waived its

privilege.    Waiver is based on the Army's disclosure of these

five documents in the course of a subsequent response.    The

district court concluded that this disclosure was "inadvertent"

and did not qualify as a "voluntary" waiver.    App. at 2621.     See
Transamerica Computer Co. v. International Business Machines

Corp., 573 F.2d 646, 651 (9th Cir. 1978).    The district court did

not err when it rejected the plaintiffs' waiver argument.

          We also reject the plaintiffs' contention that the

importance of the documents should be factored into the

determination of whether the government waived its privilege.
The importance of the documents is relevant to the balancing of

interests, but the plaintiffs refer us to no cases and we find

none stating that it is relevant to waiver.   Moreover, we believe

the importance of the documents is immaterial to whether their

disclosure was voluntary.



                            C.   Relevance

          Finally, the plaintiffs challenge the district court's

order, dated January 14, 1991, regarding their attempt to compel

discovery against the Army's contention that the Privacy Act, 5

U.S.C.A. § 552a(b)(11) (West 1995), covered some of the

plaintiffs' requests.   In this order, the district court held

that the Privacy Act did not protect the discovery sought, but

denied some of the requested discovery as overbroad or

burdensome.   The plaintiffs contend that the court failed to

apply the standards this court requires in deciding whether a

discovery request is overbroad or burdensome.     See Josephs v.

Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982).    The United

States responds with a footnote in its brief, stating:
          The basis for appealing this order is unclear
          given the fact that the district court
          required the United States to supply
          plaintiffs with information which otherwise
          would have been protected by the Privacy Act,
          5 U.S.C. § 552a(b)(11). This Court should
          reject the appeal because plaintiffs have
          failed to show how the district court abused
          its discretion.



Brief of Appellees at 41 n.22.
            In Josephs, we stated "the mere statement by a party

that the interrogatory was overly broad, burdensome, oppressive

and irrelevant is not adequate to voice a successful objection to

an interrogatory."    Josephs, 677 F.2d at 992 (internal quotations

omitted).   Instead, "the party resisting discovery must show

specifically how each interrogatory is not relevant or how each

question is overly broad, burdensome or oppressive."       Id.

(citations, internal ellipses and internal quotations omitted).

            The record before us has only the district court's

order which states its conclusion that the discovery requests

were "overbroad and burdensome."     App. at 1507.   On remand the

district court might wish to set forth its recognition and use of

the Josephs standards in support of its conclusion that the

plaintiffs' request for some documents be overturned.



                          VIII.   Conclusion

            The order of the district court dismissing the claims

of the Neighbors, the Soccer Plaintiffs and the Township Workers

will be affirmed.    Its order granting the United States summary

judgment on the Elliotts' claims will be reversed, and their case

will be remanded for further proceedings consistent with this

opinion.

            The parties shall each bear their own costs.